 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 1 of 84




                   UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         EASTERN DIVISION


THE STATE OF ALABAMA, et al.

           Plaintiffs,
                                      No. 3:21–cv–00211–RAH–ECM–KCN
v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

           Defendants.




             DEFENDANTS’ RESPONSE IN OPPOSITION TO
         PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
              AND PETITION FOR WRIT OF MANDAMUS
     Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 2 of 84




                                                 TABLE OF CONTENTS


INTRODUCTION ........................................................................................................................ 1

BACKGROUND ........................................................................................................................... 4

          A.         The Decennial Census ......................................................................................... 4

          B.         The Census Act’s Confidentiality Provisions .................................................. 5

          C.         The Rise of Computing Power and Its Implications for Confidentiality ..... 6

          D.         Differential Privacy .............................................................................................. 8

          E.         The Census Bureau’s Delivery of Redistricting Data ................................... 16

ARGUMENT............................................................................................................................... 19

I.         Plaintiffs Lack Standing. .............................................................................................. 19

          A.         Plaintiffs Have Not Sustained Any Injuries-in-Fact ..................................... 20

                     1.        Plaintiffs Are Not Injured by Differential Privacy ............................ 20

                               a.         Informational Injury .................................................................. 20

                               b.         Sovereign Injury ......................................................................... 29

                               c.         Federal Funding ......................................................................... 33

                               d.         Vote Dilution .............................................................................. 35

                               e.         Section 209 ................................................................................... 36

                     2.        Plaintiffs Are Not Injured by Delayed Redistricting Data ............... 36

          B.         Plaintiffs’ Alleged Injuries Are Not Traceable to Defendants’ Actions ..... 38

                     1.        Plaintiffs’ Alleged Injuries Cannot Be Traced to Defendants’ Plan to
                               Use Differential Privacy ........................................................................ 38

                     2.        Plaintiffs’ Alleged Injuries Cannot Be Traced to Defendants’ Delay
                               in Producing Redistricting Data .......................................................... 40
      Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 3 of 84




         C.      Plaintiffs’ Purported Injuries Are Not Redressable ...................................... 40

                 1.         Enjoining Differential Privacy Would Not Redress Plaintiffs’
                            Alleged Injuries ...................................................................................... 41

                 2.         Requiring the Census Bureau to Produce Redistricting Data Sooner
                            Would Not Redress Plaintiffs’ Alleged Injuries ................................ 42

II.       Plaintiffs Are Not Entitled to a Preliminary Injunction. ......................................... 44

         A.      Plaintiffs Are Unlikely to Succeed on the Merits of Their Differential
                 Privacy Claims. ................................................................................................... 45

                 1.         Plaintiffs’ Census Act Claim Is Not Likely to Succeed ..................... 45

                 2.         The Individual Plaintiffs’ Equal Protection Claim Is Not Likely to
                            Succeed .................................................................................................... 48

                 3.         Plaintiffs’ APA Challenges to Differential Privacy Are Not Likely
                            To Succeed............................................................................................... 49

                            a.         The Differential Privacy Announcement Was Not
                                       Final Agency Action .................................................................. 49

                            b.         Even Assuming the Differential Privacy
                                       Announcement Constituted Final Agency Action, It
                                       Did Not Violate the APA .......................................................... 55

                 4.         The Doctrine of Laches Bars Plaintiffs’ Differential Privacy Claims
                            ................................................................................................................... 59

         B.      Plaintiffs’ Challenge to the February 12 Press Release Is Not Likely to
                 Succeed. ............................................................................................................... 61

                 1.         Plaintiffs’ Claim that the Press Release “Violates the Census Act” Is
                            Not Likely to Succeed ............................................................................ 61

                 2.         Alabama’s APA Challenge to the February 12 Press Release Is Not
                            Likely to Succeed.................................................................................... 64

                            a.         The February 12 Press Release Was Not Final Agency
                                       Action........................................................................................... 64

                            b.         The February 12 Press Release is Not Arbitrary or
                                       Capricious ................................................................................... 66


                                                                    ii
   Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 4 of 84




          C.         Plaintiffs Will Suffer No Harm, Much Less Irreparable Harm. .................. 68

                     1.        Plaintiffs Have Not Established Irreparable Harm Due to
                               Differential Privacy ................................................................................ 68

                     2.        Plaintiffs Have Not Established Irreparable Harm on Their Delay
                               Claim ........................................................................................................ 71

          D.         Defendants and the Public Would Be Harmed by an Injunction. .............. 73

III.       Mandamus Relief Is Unavailable. .............................................................................. 75

CONCLUSION ........................................................................................................................... 78




                                                                    iii
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 5 of 84




                                   INTRODUCTION

       Every decade, the United States Census Bureau has the responsibility of “counting

the whole number of persons in each State.” U.S. Const. amend. XIV, § 2. Counting over

330 million people across 3.8 million square miles is a very difficult and complex task.

Each decennial census takes over a decade to plan, execute, and complete, and involves

myriad operational decisions. The 2020 decennial census—a 15.6-billion-dollar opera-

tion—is monitored and managed using a master schedule with over 27,000 separate lines

of census activities, and is supported by no fewer than 52 separate information-technol-

ogy systems.

       The decennial census is also very important. It underpins our Nation’s representa-

tive democracy. It is used to allocate political power at all levels of government. And the

data it collects and produces are used for countless purposes by governments, businesses,

organizations, and individuals. Given the importance of the census, the Census Bureau

must proceed carefully, with meticulous planning. Systems are developed, and tested,

and tested again.

       None of this would be possible without the cooperation of the public at large.

Members of the public can be reluctant to reveal their and their household’s personal

information to the government. But we ask them to do so every decade based on the

promise—printed at the top of the census questionnaire—that their responses “are pro-

tected by law.”

       This lawsuit concerns two large obstacles to the successful operation of the 2020

decennial census. The first obstacle is the COVID-19 pandemic, which unfortunately

emerged just as hundreds of thousands of census field staff prepared to fan out around

the country to collect information from the public. The once-in-a-century pandemic,

along with major hurricanes and wildfires, caused a series of cascading delays that has

rendered the Census Bureau unable to meet the statutory deadlines for delivering appor-

tionment and redistricting data.
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 6 of 84




       The second obstacle is the rise of computational power that threatens to reveal

confidential information. It is now possible, using sophisticated algorithms on powerful

systems, to reverse-engineer large sets of aggregated, supposedly de-identified data.

Given this development, the Census Bureau set out to determine whether its data prod-

ucts were susceptible to such a “reconstruction attack.” And the Census Bureau deter-

mined—and third parties have confirmed—that the disclosure-avoidance method the

Bureau applied to protect its 2010 data products no longer suffices to protect the confi-

dentiality of census responses. If the Census Bureau were to continue doing what it did

in 2010, it would be violating not only federal law, but also the confidentiality promise

that it made to census respondents. And with that bond of trust broken, future census

response rates would undoubtedly fall, and the accuracy of future censuses would suffer.

       Plaintiffs—the State of Alabama, a congressional representative, and two individ-

uals—would impose a third obstacle to the Census Bureau’s operations if the relief they

seek through this lawsuit were granted. Plaintiffs first argue that the disclosure-avoid-

ance method that the Census Bureau will apply to its forthcoming redistricting data prod-

ucts—differential privacy—will result in flawed numbers. They attempt to bolster their

claim by relying on demonstration data that the Census Bureau specifically tuned to am-

plify the infusion of noise so that it could work with its data users to identify and mitigate

issues in its various algorithms. But Plaintiffs acknowledge that the Census Bureau will

release more-realistic demonstration data later this month. And, as Defendants explain

below, those data—which will more-closely resemble the final redistricting data prod-

ucts—will be quite accurate. Plaintiffs nevertheless argue that any application of differ-

ential privacy will violate the Census Act on the grounds that the resulting data products

would not constitute “tabulations of population.” But that argument is belied by the

Census Act itself—as well as by Plaintiffs, who themselves refer to the Bureau’s forth-

coming redistricting data products in their brief as tabulations of population.




                                              2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 7 of 84




       The relief Plaintiffs seek also raises significant concerns. If this Court were to en-

join the use of differential privacy, the Bureau would still need to impose some form of

disclosure avoidance. Plaintiffs suggest that the Bureau could use its ineffective 2010

disclosure-avoidance methodology for this year’s census. But as explained below, any

feasible alternative solution would result in far-less-accurate data and would take months

to implement, at a minimum.

       Though Plaintiffs ask that the Court prolong the extant delay, they also demand

that Defendants produce the redistricting data now. But the redistricting data set does

not yet exist, and will likely not come into existence in any form until late August, as the

data are still being processed. To the extent that Defendants can produce the redistricting

data earlier, they will do so. But any Order from this Court must take into account not

only Plaintiffs’ desires for the prompt publication of redistricting data, but also the reality

that events beyond the Census Bureau’s control have delayed the creation and produc-

tion of those data products.

                                *              *             *

       The decennial census is an extremely complicated endeavor. It is steered by expert

scientists, statisticians, and systems engineers. It is the type of process that should be

managed by subject-matter experts ultimately accountable to the elected Executive.

“There is no basis for the judiciary to inject itself into this sensitive political controversy

and seize for itself the decision to reevaluate the competing concerns between [census]

accuracy and speed.” Nat’l Urban League v. Ross, 977 F.3d 698, 713 (9th Cir. 2020) (Buma-

tay, J., dissenting from denial of administrative stay), stay granted, 141 S. Ct. 18 (2020).

The same principle applies here: the Secretary of Commerce and the Census Bureau—

not Plaintiffs or this Court—are best positioned to balance accuracy, confidentiality, and

speed. Plaintiffs’ motion and petition should be denied.




                                              3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 8 of 84




                                      BACKGROUND
               A.    The Decennial Census
       “The Constitution requires an ‘actual Enumeration’ of the population every 10

years and vests Congress with the authority to conduct that census ‘in such Manner as

they shall by Law direct.’” Wisconsin v. City of New York, 517 U.S. 1, 5 (1996) (quoting U.S.

Const. art. I, § 2, cl. 3). Congress, in turn, “has delegated to the Secretary of the Depart-

ment of Commerce the responsibility to take ‘a decennial census of [the] population . . . in

such form and content as he may determine.’” Id. (quoting 13 U.S.C. § 141(a)). “The

Secretary is assisted in the performance of that responsibility by the Bureau of the Census
and its head, the Director of the Census.” Id. (citing 13 U.S.C. §§ 2, 21).

       “The Constitution provides that the results of the census shall be used to apportion

the Members of the House of Representatives among the States.” Id. And “[b]ecause the

Constitution provides that the number of Representatives apportioned to each State de-

termines in part the allocation to each State of votes for the election of the President, the

decennial census also affects the allocation of members of the electoral college.” Id.

“[C]ensus data also have important consequences not delineated in the Constitution: The

Federal Government considers census data in dispensing funds through federal pro-

grams to the States, and the States use the results in drawing intrastate political districts.”

Id. at 5–6.

       Today, the decennial census is a 15.6-billion-dollar operation, designed to count

over 330 million people across 3.8 million square miles. See Declaration of Michael

Thieme ¶¶ 4–5. And it necessarily requires the cooperation of the American public. For

the 2020 census, the Census Bureau spent hundreds of millions of dollars to encourage

the country to respond to the census, see, e.g., id. ¶ 12, and hundreds of thousands census

field staff fanned out across the country to follow up on nonresponding addresses, see id.

¶¶ 4, 19–28.




                                              4
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 9 of 84




       “Although each [decennial census] was designed with the goal of accomplishing

an ‘actual Enumeration’ of the population, no census is recognized as having been wholly

successful in achieving that goal.” Wisconsin, 517 U.S. at 6. As a massive, human-driven

operation, the census is, almost by definition, imperfect, despite the monumental efforts

of the Census Bureau staff who strive to “count everyone living in the country once, only

once, and in the right place.” Thieme Decl. ¶ 3. “Persons who should have been counted

are not counted at all or are counted at the wrong location; persons who should not have

been counted (whether because they died before or were born after the decennial census

date, because they were not a resident of the country, or because they did not exist) are

counted; and persons who should have been counted only once are counted twice.” Wis-

consin, 517 U.S. at 6. As a result, census data “may be as accurate as such immense un-

dertakings can be, but they are inherently less than absolutely accurate.” Gaffney v.

Cummings, 412 U.S. 735, 745 (1973).
              B.     The Census Act’s Confidentiality Provisions
       “[A]n accurate census,” of course, “depends in large part on public cooperation.”

Baldrige v. Shapiro, 455 U.S. 345, 354 (1982). But many people chafe at the notion of provid-

ing the government with their personal information. Census Bureau research shows that

over half of census respondents were at least “somewhat concerned”—with 28% “very

concerned” or “extremely concerned”—about the confidentiality of their census re-

sponses. Declaration of John M. Abowd ¶ 11. And “[t]hese concerns are even more pro-

nounced in minority populations and represent a major operational challenge to

enumerating traditionally hard-to-count populations.” Id.

       “To stimulate [the public’s] cooperation Congress has provided assurances that

information furnished to the Secretary by individuals is to be treated as confidential.”

Baldrige, 455 U.S. at 354 (citing 13 U.S.C. §§ 8(b), 9(a)). In particular, sections 8 and 9 of

the Census Act provide in part that: (i) “the Secretary [of Commerce] may furnish copies




                                              5
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 10 of 84




of tabulations and other statistical materials which do not disclose the information re-

ported by, or on behalf of, any particular respondent,” 13 U.S.C. § 8(b) (emphasis added);

and (ii) Defendants, and their officers and employees, may not “make any publication

whereby the data furnished by any particular establishment or individual under this title

can be identified,” 13 U.S.C. §§ 9(a), (a)(2) (emphasis added). Indeed, the Census Act

provides that Census Bureau staff that publish information protected by § 9 “shall be”

subject to fines “or imprisoned not more than 5 years, or both.” 13 U.S.C. § 214. In short,

“§ 8(b) and § 9(a) of the Census Act embody explicit congressional intent to preclude all

disclosure of raw census data reported by or on behalf of individuals.” Baldrige, 455 U.S.

at 361 (emphasis added).
              C.     The Rise of Computing Power and Its Implications for Confiden-
                     tiality
       In past decennial censuses, the Census Bureau protected the confidentiality of the

released data by using disclosure-avoidance mechanisms such as suppression (i.e., with-

holding data) and, in later censuses, data-swapping (i.e., where certain characteristics of

a number of households are swapped with those of other households as paired by a

matching algorithm). Abowd Decl. ¶¶ 23–25. The 2010 decennial census employed data-

swapping as its primary disclosure-avoidance mechanism, and the Census Bureau’s data-

swapping methodology kept the total population and total-voting-age population con-

stant for each census block, the smallest level of census geography. Id. ¶ 25. This method

of disclosure avoidance was considered sufficient at the time. See id. ¶¶ 26, 49.

       That is no longer the case. It has long been known that purportedly de-identified,

aggregated data may be “reconstructed” by a series of mathematical algorithms, though

such attacks had been constrained by the limits of available computational power. In one

famous example, Professor Latanya Sweeney revealed in 1997 that she had re-identified

then-Massachusetts Governor William Weld’s medical records in a purportedly de-iden-

tified public database. See id. ¶ 27. And as computing power becomes cheaper, more



                                            6
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 11 of 84




plentiful, and more accessible as it moves to the cloud, re-identification attacks have in-

creased, and have targeted increasingly large datasets. One recent article recounted re-

identification attacks on supposedly de-identified datasets as varied as German internet

browsing histories, Australian medical records, New York City taxi trajectories, and Lon-

don bike-sharing trips. See Luc Rocher et al., “Estimating the success of re-identifications

in incomplete datasets using generative models,” Nature Communications (2019), available

here; see also Abowd Decl. ¶¶ 33–36 (collecting other examples).

       The decennial census is not immune to these trends. Following the 2010 census,

the Census Bureau published over 150 billion independent statistics about the characteristics

of the 308,745,538 persons enumerated in the census. Abowd Decl. ¶ 18. The Census

Bureau thus conducted its own reconstruction experiment based on just 6.2 billion of

those statistics. The Bureau’s simulated attack precisely reconstructed approximately

46% of the 308,745,538 records with their exact race, ethnicity, sex, and age—and more

than 70% of the reconstructed records had exact race, ethnicity, and sex, and were within

one year of actual age. See Abowd Decl. App’x B ¶¶ 5–7.

       The Census Bureau then attempted a re-identification experiment using commer-

cially available databases, and was able to successfully re-identify about 52 million indi-

viduals—roughly 17% of the people enumerated in the 2010 census. See id. ¶¶ 22–23;

Abowd Decl. ¶ 38. And if an attacker had access to data better than the third-party data

used in the Census Bureau’s simulation, as many as 179 million people could correctly be

re-identified. See Abowd Decl. App’x B ¶¶ 24; Abowd Decl. ¶ 38. Although Dr. Abowd

had in 2018 described the re-identification risk as “small,” he retracted that tentative con-

clusion at the February 16, 2019, session of the American Association for the Advance-

ment of Science. See Abowd Decl. ¶ 83.

       This serious reconstruction and re-identification vulnerability has been confirmed

by the JASON group, which Plaintiffs describe as “an independent group of scientists

and engineers from whom the Census Bureau has sought third-party review,” and on


                                             7
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 12 of 84




whose work Plaintiffs rely. Pls. Mot., Doc. 3 (“Mot.”) at 31. The JASON group ex-

plained—in a publication that Plaintiffs repeatedly cited to the Court, see Mot. 13 & n.24,

29 & n.57, 31, 32 & nn.58–59—that, in its view, “Census has convincingly demonstrated

the existence of a vulnerability that census respondents can be re-identified through the

process of reconstructing microdata from the decennial census tabular data and linking

that data to databases containing similar information that can identify the respondent.”

See generally JASON, Formal Privacy Methods for the 2020 Census (Apr. 2020) at 89, available

here. The JASON group summarized its findings on this point as:
       •   The Census has demonstrated the re-identification of individuals using the

       published 2010 census tables.

       •   Approaches to disclosure avoidance such as swapping and top and bottom

       coding applied at the level used in the 2010 census are insufficient to prevent

       re-identification given the ability to perform database reconstruction and the

       availability of external data.

Id. at 6; accord id. at 93–94. In short, as Dr. Abowd explains, data produced by the 2010

disclosure-avoidance mechanism would be “vulnerable to reconstruction and re-identi-

fication attacks because of the parameters of the swapping mechanism’s 2010 implemen-

tation: an overall insufficient level of noise, the invariants preserved without noise, and

the geographic and demographic detail of the published summary data.” Abowd Decl.

¶ 39. As such, “[t]he Census Bureau can no longer rely on the swapping implementation

used in 2010 if it is to meet its obligations to protect respondent confidentiality.” Id.; see

generally id. ¶¶ 41–43, 50–51.
              D.     Differential Privacy
       At a fundamental level, all disclosure-avoidance methodologies have a necessary

impact on the availability and accuracy of the resulting data. That is how confidentiality

is protected. Data-swapping, for example, injects noise into the census redistricting data

by swapping certain characteristics between a subset of households. See Abowd Decl.


                                              8
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 13 of 84




¶¶ 25. But data-swapping—as demonstrated by the Census Bureau and corroborated by

the JASON group—is susceptible to database reconstruction attacks. See id. ¶¶ 26, 39.

And the precise data-swapping methodology used is necessarily opaque, so as to better

protect the confidentiality of the data. As Dr. Abowd explains, “[i]mplementation pa-

rameters for these legacy disclosure avoidance methods, especially swapping rates, are

often some of the most tightly guarded secrets that the Census Bureau protects.” Abowd

Decl. ¶ 62.

       Given the now-demonstrable flaws with the disclosure-avoidance methodologies

used in the 2010 decennial census, “a swapping mechanism that targets vulnerable house-

holds for swapping would require significantly higher rates of swapping than were used

in 2010 to protect against a reconstruction attack.” Id. ¶ 42. And utilizing such higher

swapping rates would “have a significant, detrimental impact on data quality.” Id. More-

over, “[i]mplementing swapping in 2020 would also require abandoning the total popu-

lation and voting-age population invariants that were used in 2010” for two reasons: (i) it

would be “impossible to find enough paired households with the same number of per-

sons and adults without searching well outside the neighborhood of the original house-

hold”; and (ii) “holding the total and adult populations invariant gives the attacker a

huge reconstruction advantage—exact record counts in each block for persons and

adults”—and that advantage “vastly improves the accuracy of the reconstructed data.”

Id. But “[i]nternal experiments . . . confirmed that increasing the swap rate from the level

used in 2010 and removing the invariants on block-level population counts (to permit the

increased level of swapping and protect against reconstruction attacks) would render the

resulting data unusable for most data users.” Id.

       Nor is data suppression a viable option. “While the Census Bureau could use sup-

pression to protect from a reconstruction attack, the resulting data would be only availa-

ble at a very high level of generality.”      Id. ¶ 43.   “Today’s data users, including

redistricters, rely on detailed block and tract-level data, which would not be available for


                                             9
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 14 of 84




many areas if the Census were to return to suppression to protect against modern at-

tacks.” Id.

       Ultimately, the Census Bureau’s Data Stewardship Executive Policy Committee

(DSEP) determined that neither swapping nor suppression would allow the Census Bu-

reau “to produce high quality statistics from the decennial census while also protecting

the confidentiality of respondents’ census records” as required by the Census Act. Id.

¶ 46; see also id. ¶ 51 (“[T]o achieve the necessary level of privacy protection, both en-

hanced data swapping and suppression had severely deleterious effects on data quality

and availability.”).

       This led the Census Bureau to differential privacy, “[t]he best disclosure avoidance

option that offers a solution capable of addressing the new risks of reconstruction-abetted

re-identification attacks, while preserving the fitness-for-use of the resulting data for the

important governmental and societal uses of census data.” Id. ¶ 47. Differential privacy

is used by major private-sector technology firms, and the Census Bureau has been using

differential privacy to protect certain of its statistical products since 2008. See id. ¶ 45.

       “Differential privacy, first developed in 2006, is a framework for quantifying the

precise disclosure risk associated with each incremental release from a confidential data

source.” Id. ¶ 44. This framework allows “the Census Bureau to quantify the precise

amount of statistical noise required to protect privacy.” Id. “This precision allows the

Census [Bureau] to calibrate and allocate precise amounts of statistical noise in a way that

protects privacy while maintaining the overall statistical validity of the data.” Id. The

amount of noise injected is determined by a measure known as the privacy-loss budget

(PLB) or the “epsilon.” Michael Hawes, U.S. Census Bureau, “Differential Privacy and

the 2020 Decennial Census” (Mar. 5, 2020), at 18, available here. Setting epsilon to zero

would result in perfect privacy but useless data, and setting the epsilon to infinity would

result in perfect accuracy, but would result in releasing data in fully identifiable form. Id.




                                              10
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 15 of 84




       The advantages of differential privacy are myriad. See, e.g., Simson L. Garfinkel,

U.S. Census Bureau, Modernizing Disclosure Avoidance (Sept. 15, 2017) at 10, available here.

Those advantages include protection against database reconstruction attacks and privacy

guarantees that do not depend on the availability of external data. See id. It can do so

while still producing highly accurate data. Abowd Decl. ¶ 54. And, as will be imple-

mented by the Census Bureau, the accuracy of the data increases, not decreases, as census

geographies increase in size. See id. ¶ 56.

       Moreover, differential privacy can be tuned to determine the optimal setting

whereby the privacy of confidential data can be reasonably assured, yet the resulting data

will be fit for redistricting and other uses. See id. ¶¶ 52, 54, 59. The Bureau’s “empirical

analysis showed that differential privacy offered the most efficient trade-off between pri-

vacy and accuracy—[its] calculations showed that the efficiency of differential privacy

dominated traditional methods.” Id. ¶ 41. “In other words, regardless of the level of de-

sired confidentiality, differential privacy will always produce more accurate data than

the alternative traditional methods considered by the Census Bureau.” Id.

       Differential privacy also allows for unprecedented transparency. “The Census Bu-

reau has submitted its differential privacy mechanisms, programming code, and system

architecture to thorough outside peer review.” Abowd Decl. ¶ 62. The Bureau has “also

committed to publicly releasing the entire production code base and full suite of imple-

mentation settings and parameters.” Id. Whereas swapping techniques “must be imple-

mented in a ‘black box,’” to protect the resulting data, differential privacy, by contrast,

“does not rely on the obfuscation of its implementation as a means of protecting the data.”

Id. “The Census Bureau’s transparency will allow any interested party to review exactly

how the algorithm was applied to the 2020 Census data, and to independently verify that

there was no improper or partisan manipulation of the data.” Id.

       And the Census Bureau has aimed to tune the disclosure-avoidance algorithms,

and will tune the privacy-loss budget, in the public eye. See generally id. ¶¶ 57–62. In


                                              11
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 16 of 84




October 2019 and throughout 2020, the Census Bureau publicly released “demonstration

data.” See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),

available here. Exactly as designed, these public releases resulted in “extensive actiona-

ble feedback from the data user community,” which “has informed ongoing [disclosure-

avoidance] system improvements and design changes.” Id. During this iterative process,

the Census Bureau “used a lower privacy-loss budget than [it] anticipate[s] using for the

final 2020 Census data—that is, these demonstration data were purposefully ‘tuned’ to

privacy and not ‘tuned’ for producing highly accurate redistricting data.” Abowd Decl.

¶ 61. The Bureau did so in order “to home in on the elements of the algorithm that were

causing systemic distortions that needed to be addressed.” U.S. Census Bureau, 2020

Disclosure Avoidance System Updates (Feb. 23, 2021), available here. This decision “meant
that the resulting [demonstration] data would have substantially more noise (error) than

should be expected in the final 2020 Census data products,” but it “unfortunately led

some of our data users to expect comparable amounts of noise in the final 2020 Census

data.” Id.

       Fortunately, that will not be the case. By keeping the privacy-loss budget roughly

constant in the demonstration data to date, the Census Bureau has been able to improve

the post-processing algorithms and mitigate post-processing errors. See U.S. Census Bu-

reau, 2020 Disclosure Avoidance System Updates (Feb. 3, 2021), available here.1 For example,

“the Census Bureau has identified and corrected the algorithmic sources of [certain] dis-

tortions,” and “any residual impact of the types of systematic bias observed in the early



       1      The amicus States prove this point. They note, for example, that Utah “an-
alyzed the 2010 demonstration data, comparing it with the previously received 2010 re-
districting data and sent its findings to the Census Bureau.” Doc. 40 at 2. And they
acknowledge that this iterative process worked: Utah acknowledges that it “saw an im-
provement from the October 2019 to the November 2020 demonstration data,” id. at 3,
though they incorrectly attribute that improvement to modifications in the privacy-loss
budget. See id.

                                            12
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 17 of 84




demonstration data will be negligible and well within the normal variance and total error

typical for a census.” Abowd Decl. ¶ 67.

        And with those algorithmic improvements in place, the Census Bureau moved to

tuning the privacy-loss budget. “On March 25, 2021, DSEP approved the privacy-loss

budget to be used for the next demonstration product. This privacy-loss budget reflects

empirical analysis of over 600 full-scale runs of the Disclosure Avoidance System using

2010 Census data.” Abowd Decl. ¶ 70. “The Census [Bureau] evaluated these experi-

mental runs using accuracy and fitness-for-use criteria for the redistricting use case in-

formed by the extensive feedback we have received from the redistricting community

and the Civil Rights Division at the U.S. Department of Justice. ” Id.

       The Census Bureau intends to release the next set of demonstration data by April

30, 2021. See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),

available here. This set of data employs a higher privacy-loss budget, tuned for accuracy,
“that better approximates the final privacy-loss budget that will likely be selected for the

redistricting data product.” Abowd Decl. ¶ 69. “These new demonstration data will also

reflect system design changes that have been made since the last demonstration data re-

lease, along with tuning and optimization of the system that have been done specifically

to prioritize population count accuracy and the ability to identify majority-minority dis-

tricts.” Id.

       “The next iteration of demonstration data will establish that differential privacy

protections can produce extremely accurate redistricting data.” Abowd Decl. ¶ 54. In

the upcoming release of demonstration data:

       •   “Total populations for counties have an average error of +/- 5 persons . . . as

           noise from differential privacy” (an error rate of about 0.04% of the counties’

           population). Compare that level of precision with the “average county-level”

           estimated uncertainty inherent in census counts, which “is +/- 960 persons (av-

           eraging 1.6% of the county census counts).” Id.


                                            13
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 18 of 84




      •   “At the block level the differentially private data have an average population

          error of +/- 3 persons” which is also more precise than “the simulated error

          inherent in the census which puts the average error uncertainty of block pop-

          ulation counts at +/- 6 people.” Id.

      •   “In the April 2021 Demonstration Data Product, Congressional districts as

          drawn in 2010 [nationwide] have a mean absolute percentage error of 0.06%.”

          Id. ¶ 56.

      •   “Even for state legislative districts, which had average sizes of 159,000 (upper

          chambers) and 64,000 (lower chamber[s]), the mean absolute percentage errors

          are 0.09% (upper chambers) and 0.16% (lower chambers), respectively. Such

          errors are trivial and imply that the difference between districts drawn from

          the April 2021 Demonstration Data Product and those drawn from the original

          2010 P.L. 94-171 Redistricting Data Summary File would be statistically and

          practically imperceptible.” Id.

      •   “The April 2021 demonstration data show no meaningful bias in the statistics

          for racial and ethnic minorities even in very small population geographies like

          Federal American Indian Reservations.” Id. ¶ 55 (emphasis omitted). “The

          data permit assessment of the largest OMB-designated race and ethnicity

          group in each geography—the classification used by the Department of Justice

          for Voting Rights Act scrutiny—with a precision of 99.5% confidence in varia-

          tions of +/- 5 percentage points for off-spine geographies as small as 500 per-

          sons, approximately the minimum voting district size in the redistricting plans

          that the Department of Justice provided as examples.” Id.

In sum, the demonstration data that will be released later this month will demonstrate

that the differential-privacy algorithm, “when properly tuned, ensures that redistricters




                                            14
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 19 of 84




can remain confident in the accuracy of the population counts and demographic charac-

teristics of the voting districts they draw, despite the noise in the individual building

blocks.” Id. ¶ 56 (emphasis omitted).

       Data-users will have at least four weeks to review the next set of demonstration

data, perform their analyses, and submit feedback. See U.S. Census Bureau, 2020 Disclo-

sure Avoidance System Updates (Feb. 23, 2021), available here. In early June, DSEP will set

the final privacy-loss budget and production parameters for the redistricting data prod-

uct. See id. Applying differential privacy to the redistricting data will take roughly three

weeks—“similar to the period required to implement disclosure avoidance in prior cen-

suses”—and “is not the cause of the delay in the delivery of the redistricting data.”

Abowd Decl. ¶ 72. In fact, “the disclosure avoidance procedures completed in the 2010

census processing took 27 days--or nearly four weeks.” Thieme Decl. ¶ 71 (emphasis

added).

       To the contrary, shifting disclosure-avoidance methodologies now is all but guar-

anteed to cause further delay—and “[t]he effect on the schedule for delivering redistrict-

ing data would be substantial.” Abowd Decl. ¶¶ 84–85. “[U]nder all scenarios the delay

would be multiple months.” Id. ¶ 85 (emphasis added). “This delay is unavoidable be-

cause the Census Bureau would need to develop and test new systems and software, then

use them in production and subject the results to expert subject matter review prior to

production of data.” Id.

       Because the 2010 census data are vulnerable to a database reconstruction attack,

“the Census Bureau cannot simply repeat the swapping protocols from the 2010 census,

but rather would be forced to fashion appropriate levels of protection”—and “[u]sing an

appropriate level of protection for either suppression or swapping would produce far

less accurate data than would differential privacy.” Id. ¶ 87. And even if the Census

Bureau were “ordered to repeat exactly what was done in 2010 (despite the serious risks

to privacy the Census has identified),” the Bureau “could not simply ‘flip a switch’ and


                                            15
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 20 of 84




revert to the prior methodology.” Id. ¶ 86. “The 2020 Census’s system architecture is

completely different than that used in the 2010 Census, and it is thus not possible to

simply ‘plug in’ the disclosure-avoidance system used in 2010.” Id. “Instead,” the Bureau

“would need to conduct the requisite software development and testing.” Id.

      Simply put, it is not practical at this late hour to change the disclosure-avoidance

system’s methodologies. Such decisions “are highly technical and can have unantici-

pated consequences.” Id. ¶ 88. “While [the Census Bureau] cannot predict the full impact

of any change, there is a danger than any change would have cascading effects on data

accuracy and privacy, making race and ethnicity data, along with age data, substantially

less accurate.” Id. And “[a]ny sort of change in the basic methodology would be mini-

mally tested and would not have the benefit of any input from the user community.” Id.
             E.     The Census Bureau’s Delivery of Redistricting Data
      As explained above, the 2020 Census has been a massive undertaking. While the

Bureau has done everything in its power to complete the census as expeditiously as pos-

sible, the COVID-19 pandemic has resulted in some unavoidable delay. The original plan

was for the Census Bureau to begin in-person operations (called Nonresponse Followup

or NRFU) in May 2020, but it was forced to suspend those operations for months due to

the pandemic. Thieme Decl. ¶ 30. By the time the Census Bureau entered the field in

earnest three months later, it did so during a perfect storm of natural disasters and civil

unrest. Id. ¶ 33. “Devastating hurricanes in the Gulf Coast area . . . limited and slowed

the Census Bureau’s ability to conduct NRFU operations.” Id. In “large areas of the West

Coast, field operations were hampered by conflagrations that caused health alerts due to

fire and smoke.” Id. And “in cities across the country,” civil unrest made the already-

difficult enumeration even harder. Id.

      Making matters worse, the Secretary and the Census Bureau were under a statu-

tory directive to report the census results to the President by December 31, 2020 so that

he could timely submit them to Congress for reapportionment of the House. See 13 U.S.C.


                                            16
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 21 of 84




§ 141(b); 2 U.S.C. § 2a. And although the Secretary had asked for an extension of these

statutory deadlines, Congress did not oblige. Thieme Decl. ¶ 35. So the Census Bureau

again adjusted its operations in an attempt to meet the statutory deadlines. Id. ¶ 36. But

that adjustment led to the intervention of another Branch: the Judiciary. After a court-

ordered preliminary injunction forced the Census Bureau to remain in the field, an emer-

gency Supreme Court ruling stayed that injunction and allowed the Census Bureau to

conclude field operations in mid-October 2020, having resolved 99.9% of all housing units

in the process. See Ross v. Nat’l Urban League, 141 S. Ct. 18 (2020); Thieme Decl. ¶ 36.

       But collecting responses through completed questionnaires and in-person field

work is not the end of the story—the Census Bureau must then summarize the individual

and household data that it collected into usable, high-quality tabulations. Thieme Decl.

¶¶ 37–83. Although creating such tabulations may appear easy, it is not. The Census

Bureau must integrate data from different enumeration methods used across the country,

identify any issues or inconsistencies that arise, rectify them, and produce tabulations

that will guide the country for the next ten years, all without compromising its statutory

mandate to maintain the confidentiality of census responses. 13 U.S.C. §§ 8, 9; Thieme

Decl. ¶¶ 53–59 (describing how administrative records are incorporated and data are rec-

onciled to produce the Census Unedited File); id. ¶¶ 60–64 (describing how the federally

affiliated overseas population is incorporated into the data to produce apportionment

numbers); id. ¶¶ 65–70 (describing the iterative process for compiling detailed infor-

mation such as race, ethnicity, and age to produce the Census Edited File); id. ¶¶ 71–74

(describing the process for applying the Census Bureau’s disclosure-avoidance method-

ology); id. ¶¶ 75–78 (describing the process for generating usable data files).

       Even working with all possible dispatch, the Census Bureau was not able to meet

its December 31, 2020 statutory deadline for reporting apportionment numbers. Due to

the difficulties encountered during data collection and issues that arose during the pro-

cessing phase, the Census Bureau projects that it will not complete apportionment counts


                                             17
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 22 of 84




until April 30, 2021. Thieme Decl. ¶ 37. Another court and other parties have even relied

upon Defendants’ representation that “the Census Bureau will not under any circum-

stances report the results of the 2020 Census . . . before April 16, 2021.” Nat’l Urban League

v. Raimondo, No. 20–cv–05799, ECF Nos. 465 & 467 (N.D. Cal. Feb. 3, 2021).

       The delay in producing apportionment data also means the Secretary and the Cen-

sus Bureau have missed the statutory deadline (March 31, 2021) to submit census-based

redistricting data to the States. 13 U.S.C. § 141(c). This was not a secret. In a February

12, 2021 Press Release, the Census Bureau explained that “it will deliver the [ ] redistrict-

ing data to all states by Sept. 30, 2021” because “COVID-19-related delays and prioritizing

the delivery of the apportionment results delayed the Census Bureau’s original plan to

deliver the redistricting data to the states by March 31, 2021.” Census Bureau Statement on

Redistricting Data Timeline, U.S. Census Bureau (Feb. 12, 2021), available here.
       That announcement was not for the Census Bureau’s benefit, but for States that

use census-based redistricting data to draw their congressional or state election districts.

While no federal law requires the use of census data for this purpose, the data are gener-

ally utilized as the gold standard, including by the Department of Justice, which uses

such data for enforcement of the Voting Rights Act. Declaration of James Whitehorne

¶ 4. That’s why States generally use census data for redistricting. And many of those

States make up the 27 States that are bound by their own laws to redistrict in 2021. See

2020 Census Delays and the Impact on Redistricting, National Conference of State Legisla-

tures (last visited Apr. 11, 2021), available here. That has led some States under self-

imposed redistricting pressure to find workable solutions. In New Jersey, for example,

voters approved a constitutional amendment that allowed the State to use previous dis-

trict maps until the new maps are in effect for the 2023 elections. See Whitehorne Decl.

¶ 7; N.J. Const. art. IV, § 3, ¶ 4. And in California, the state legislature sought and ob-

tained at least a four-month delay of the redistricting deadlines from the California Su-

preme Court. Legislature of the State of Cal. v. Padilla, 469 P.3d 405, 413 (Cal. 2020);


                                             18
     Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 23 of 84




Whitehorne Decl. ¶ 7. These States—and many others—gathered information from the

Census Bureau and found a way to remedy their own redistricting issues. Whitehorne

Decl. ¶¶ 7–8.

         Alabama is not one of those States. Instead, Alabama now seeks redistricting data

that does not exist by a statutory deadline that is impossible to meet. Whitehorne Decl.

¶¶ 14–16. Defendants oppose that request.

                                       ARGUMENT
I.       PLAINTIFFS LACK STANDING.
         “The doctrine of standing is an essential and unchanging part of the case-or-con-
troversy requirement embodied in Article III of the Constitution.” Flat Creek Transp., LLC

v. Fed. Motor Carrier Safety Admin., 923 F.3d 1295, 1300 (11th Cir. 2019).2 “In the absence
of standing, a court is not free to opine in an advisory capacity about the merits of a

plaintiff’s claims, and the court is powerless to continue.” Aaron Private Clinic Mgmt. LLC

v. Berry, 912 F.3d 1330, 1335 (11th Cir. 2019).

         “The irreducible constitutional minimum of standing requires a plaintiff to show

that he (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct

of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.

Flat Creek Transp., LLC, 923 F.3d at 1300. “[A]s the part[ies] invoking federal jurisdiction,”

Plaintiffs “bear[] the burden of establishing these elements.” Id. “And because standing

doctrine is intended to confine the federal courts to a properly judicial role,” those courts

must “take seriously the requirement that a plaintiff clearly demonstrate each require-

ment.” Id. (emphasis added). “If the plaintiff fails to meet its burden, this court lacks the

power to create jurisdiction by embellishing a deficient allegation of injury.” Aaron Pri-

vate Clinic Mgmt. LLC, 912 F.3d at 1336.



         2   Unless expressly included, all citations and internal quotation and altera-
tion marks have been omitted.

                                              19
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 24 of 84




      Plaintiffs have not demonstrated—let alone “clearly” demonstrated—any of the

three necessary standing elements. Accordingly, their motion should be denied.
             A.     Plaintiffs Have Not Sustained Any Injuries-in-Fact
      An “injury in fact” is “the invasion of a judicially cognizable interest that is con-

crete and particularized and actual and imminent.” Corbett v. Transp. Sec. Admin., 930

F.3d 1225, 1228 (11th Cir. 2019). Plaintiffs have not demonstrated that any of them have

been injured or will imminently be injured, either by the application of differential pri-

vacy, or by the delay in producing the redistricting data.
                    1.     Plaintiffs Are Not Injured by Differential Privacy
      Plaintiffs assert five forms of injury-in-fact in connection with their differential-

privacy claims. None has merit.
                           a.     Informational Injury
      Asserting a supposed informational injury, Plaintiffs argue that Alabama is statu-

torily entitled to “tabulations of population” under 13 U.S.C. § 141(c), see Mot. 29–33;

Compl. ¶¶ 133–140—and that is precisely what the Secretary will provide to the State.

Plaintiffs acknowledge that the term “‘tabulate’ has long been understood to mean ‘[t]o

put or arrange in a tabular, systemic, or condensed form.’” Mot. 29 n.57 (quoting The

Random House College Dictionary 1337 (revised ed. 1975)). It follows that a “tabulation”

is the arrangement of data in such form. And Plaintiffs do not dispute that the Secretary

will provide to the State data in such an arranged form. Hence, Alabama will receive

“tabulations.”

      One need only review Plaintiffs’ brief to confirm this fact. Plaintiffs contend that

the “tabulations” “will be intentionally scrambled.” Id. at 2. They allege that they will

suffer harm from supposedly “flawed tabulations.” Id. at 4 (emphasis added). They ex-

press concern about supposedly “false tabulations.” Id. at 27 (emphasis added). They

argue that “Defendants plan to provide the State with inaccurate tabulations.” Id. at 34

(emphasis added). And they contemplate what might happen if “both tabulations”—i.e.,



                                            20
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 25 of 84




tabulations with and without the application of differential privacy—“can be released.”

Id. at 55 (emphasis added). Plaintiffs may not agree with the methodology that will un-

derlie the Secretary’s tabulations, but Plaintiffs readily acknowledge that they are, in fact,

tabulations.

         These tabulations will further constitute the “tabulations of population” contem-

plated in § 141(c). Plaintiffs do not contend that the Secretary will simply invent popula-

tion numbers.      Rather, to ensure compliance with the confidentiality requirements

imposed by Congress, see 13 U.S.C. §§ 8 & 9, the Census Bureau will inject slight statistical

“noise” into the sub-state population counts. See, e.g., Abowd Decl. ¶¶ 54, 69. But that

process hardly renders the resulting data something other than “tabulations of popula-

tion.”

         Again, Plaintiffs themselves prove the point. They claim that the Secretary will, in

their view, “provide the States purposefully flawed population tabulations.” Mot. 1–2 (em-

phasis added). They contend that “[i]f the Census Bureau uses differential privacy, the

population tabulations it reports to States for redistricting will be inaccurate.” Id. at 24 (em-

phasis added); accord id. at 25. They represent that “[t]he Court will be unable to remedy”

supposed “harms if Defendants deliver population tabulations infected by differential pri-

vacy.” Id. at 27 (emphasis added). They argue about what might happen “once the

skewed population tabulations are delivered.” Id. at 51 (emphasis added). And they talk

about losing funding “if the population tabulations are inaccurate.” Id. at 52 (emphasis

added); see also, e.g., id. at 4 (characterizing differential privacy as “a ‘statistical method’”

used “‘to determine the population for purposes of . . . redistricting’”); Pls. Reply, Doc.

25, at 4 (“Challenges to statistical methods that ‘determine the population for purposes

of the apportionment or redistricting’ must be heard by a three-judge court.”) (emphasis

omitted). But they admit that the tabulations that the Secretary will deliver are, in fact,

“tabulations of population.”




                                               21
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 26 of 84




       In an effort to call into question future population tabulations, Plaintiffs point to

their experts’ analysis of the Census Bureau’s releases of demonstration data. See gener-

ally Mot. 18–24. Yet Plaintiffs acknowledge that “[f]or the demonstration data products,

the Census Bureau set a more conservative privacy-loss budget than it expects will be set

for the 2020 census—meaning that the demonstration data will have more ‘noise (error)

than should be expected in the final 2020 Census data products.’” Id. at 18 (quoting U.S.

Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021)).

       In fact, the Census Bureau explained that it maintained this conservative privacy-

loss budget—even though doing so “meant that the resulting data would have substan-

tially more noise (error) than should be expected in the final 2020 Census data prod-

ucts”—so the Bureau and its data users could “home in on the elements of the algorithm

that were causing systemic distortions that needed to be addressed.” U.S. Census Bureau,

2020 Disclosure Avoidance System Updates (Feb. 23, 2021), available here (emphasis added).
The Census Bureau is planning to release the next set of demonstration data on April 30,

2021. Id.; see Mot. 49 (acknowledging same). That demonstration data: (i) “will feature

a higher [privacy-loss budget] and system parameter optimization informed by the hun-

dreds of full-scale [disclosure-avoidance system] experimental runs [the Bureau has]

been performing over the last several months”; (ii) “will more closely approximate the

expected accuracy and fitness-for-use of the final 2020 Census redistricting data product”;

and (iii) “will enable [the Bureau’s] data users to provide critical fitness-for-use analyses”

and to “submit feedback and recommendations prior to” the Bureau’s Data Stewardship

Executive Policy Committee’s decision that will set the final privacy-loss budget in June.

U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021), available

here. Indeed, the average population error in the forthcoming April 30 demonstration

data falls well within the estimated uncertainty inherent in the census. See Abowd Decl.

¶ 54; see supra Background Part D.




                                             22
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 27 of 84




       Because Plaintiffs do not know how the privacy-loss budget will ultimately be set,

or how that future budget will affect the redistricting data, their challenge to differential

privacy is facial in nature. Plaintiffs concede as much. Admitting that the final redistrict-

ing data will be subject to less noise than the demonstration data to date, Plaintiffs argue

that “no matter where the epsilon value is set,” the redistricting data “will just be less

wrong than the demonstration numbers were,” and that “any application of differential

privacy will produce erroneous numbers.” Mot. 18, 35 (emphasis added). In other

words, Plaintiffs acknowledge their burden on this facial challenge: they “must establish

that no set of circumstances exists under which” the application of differential privacy

“would be valid.” Reno v. Flores, 507 U.S. 292, 301 (1993) (no-set-of-circumstances test

applies to “both the constitutional challenges . . . and the statutory challenge”); accord,

e.g., Associated Builders & Contractors of Tex., Inc. v. Nat’l Labor Relations Bd., 826 F.3d 215,

220 (5th Cir. 2016); Scherer v. U.S. Forest Serv., 653 F.3d 1241, 1243 (10th Cir. 2011) (Gor-

such. J.); Sherley v. Sebelius, 644 F.3d 388, 397 (D.C. Cir. 2011). And “[t]his heavy burden

makes such an attack the most difficult challenge to mount successfully.” Doe v. Kearney,

329 F.3d 1286, 1294 (11th Cir. 2003).

       Plaintiffs’ effort to satisfy their heavy burden rests on the theory that the “tabula-

tion of total population by States” referenced in § 141(b) is equivalent to the “actual pop-

ulation counts for States,” and “[i]t follows that the ‘tabulations of population’ referenced

in subsection 141(c) must also be the actual population counts.” Mot. 30. But nothing in

§ 141(b) suggests that the term “tabulation” contemplates any particular methodology.

The methodology used to determine the apportionment counts stems from the Constitu-

tion, which requires that the apportionment of Representatives be based on an “actual

Enumeration.” U.S. Const. art. I, § 2, cl. 3; see Dep’t of Commerce v. U.S. House of Represent-

atives, 525 U.S. 316, 346–47 (1999) (Scalia, J., concurring) (“Dictionaries roughly contem-

poraneous with the ratification of the Constitution demonstrate that an ‘enumeration’




                                               23
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 28 of 84




requires an actual counting, and not just an estimation of number.”). Section 141(b) ref-

erences only “[t]he tabulation of total population by States,” 13 U.S.C. § 141(b) (emphasis

added), and not, for example, “[t]he enumeration of total population by States.” It does

not make sense, then, for Plaintiffs to attempt to synonymize “tabulation” with “enumer-

ation.” Cf. Firstar Bank, N.A. v. Faul, 253 F.3d 982, 991 (7th Cir. 2001) (noting “the canon

that different words within the same statute should, if possible, be given different mean-

ings”). Instead, Congress used the term “tabulation of total population” in § 141(b) to

mean exactly what it says—and how Plaintiffs use it repeatedly in their brief, see supra:

an arrangement of population data for transmission to the President. Conn. Nat’l Bank v.

Germain, 503 U.S. 249, 253–54 (1992) (“We have stated time and again that courts must

presume that a legislature says in a statute what it means and means in a statute what it

says there.”). Put simply, Plaintiffs’ invocation of the obvious—that the word “tabula-

tion” appears in both § 141(b) and § 141(c)—is a non sequitur; it proves only that Con-

gress wanted the Secretary to arrange population data for two different distributions.

       And even if the term “tabulation” in § 141(b) could be construed to incorporate a

particular methodology, the Census Act itself disproves the notion, contra Mot. 30, that

any such methodology carries over to § 141(c). For example, the data that underlie the

§ 141(c) tabulations may be based on statistical sampling, whereas the data that underlie

the § 141(b) tabulation may not. Section 195 of the Census Act provides that “the Secre-

tary shall, if [s]he considers it feasible, authorize the use of the statistical method known

as ‘sampling’ in carrying out the provisions of this title”—“[e]xcept for the determination

of population for purposes of apportionment of Representatives.” 13 U.S.C. § 195. So the

data that underlie “[t]he tabulation of total population by States . . . as required for the

apportionment of Representatives,” § 141(b), cannot be premised on statistical sampling.

But § 195 expressly provides that determinations of population for non-apportionment

purposes—such as the redistricting data contemplated by § 141(c)—may properly be

based on statistical sampling. See, e.g., Glavin v. Clinton, 19 F. Supp. 2d 543, 552–53 (E.D.


                                             24
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 29 of 84




Va. 1998) (three-judge court) (“[T]he only plausible interpretation of the plain language

and structure of the Act is that Section 195 prohibits sampling for apportionment and

Section 141 allows it for all other purposes.”), aff’d sub nom., Dep’t of Commerce v. U.S.

House of Representatives, 525 U.S. 316 (1999). In other words, nothing in the Census Act

would preclude the Secretary from both: (i) producing the “tabulation of total population

by States . . . as required for the apportionment of Representatives” under § 141(b) based

on the actual enumeration; and (ii) developing the sub-state “[t]abulations of population”

contemplated by § 141(c) through, say, a hybrid enumeration-and-statistical-sampling

protocol.

       This point is further borne out by the drafting history of the Census Act. Congress

added § 141(c) in December 1975 but did not at that time amend § 195 to carve out the

§ 141(c) tabulations from § 195’s statistical-sampling authorization. See Pub. L. No. 94–

171, 89 Stat. 1023 (Dec. 23, 1975). And less than a year later, Congress amended both

§ 141(c) and § 195. See Pub. L. No. 94–521 §§ 7(a) & 10, 90 Stat. 2459 (Oct. 17, 1976). But

Congress again declined to carve out the § 141(c) tabulations from § 195’s statistical-sam-

pling authorization. Congress’s intent, as expressed through its legislative decisions and

statutory text, is clear: statistical sampling is off limits only when “determin[ing] [the]

population for purposes of apportionment of Representatives.” 13 U.S.C. § 195. In every

other context—including the redistricting context—statistical sampling is fair game. So

the Census Act’s structure and drafting history disproves the thesis central to Plaintiffs’

legal theory: that the data underlying the tabulations contemplated in § 141(c) must be

premised on the same methodology as those that underlie the tabulation contemplated

in § 141(b). Rather, the Census Act itself demonstrates that the data underlying § 141(b)

and § 141(c) may differ in methodology.

       Plaintiffs also seem to argue in passing that the Constitution somehow obligates

Defendants to produce redistricting data through their preferred methodology. Mot. 31.

The single case Plaintiffs cite says nothing of the sort, and they quickly back away from


                                            25
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 30 of 84




this undeveloped this argument. See id. (“At the very least, the constitutional question is

raised . . . .”). But “[i]t is not enough merely to mention a possible argument in the most

skeletal way, leaving the court to do counsel’s work, create the ossature for the argument,

and put flesh on its bones.” United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990); see

Forsberg v. Pefanis, 634 F. App’x 676, 680 (11th Cir. 2015) (“Pefanis makes two other argu-

ments, both of which he has forfeited by failing to develop them.”). In all events, Plain-

tiffs are mistaken. “[T]he constitutional purpose of the census” is “to determine the

apportionment of the Representatives among the States,” Wisconsin, 517 U.S. at 20 (empha-

sis added)—that is, to determine the number of Representatives to which each State is

entitled after the decennial census. Though “the States use the [census] results in drawing

intrastate political districts,” that “consequence[]” is “not delineated in the Constitution.”

Id. at 5–6 (emphasis added); see also Departments of Commerce, Justice, and State, The

Judiciary, and Related Agencies Appropriations Act, 1998, § 209(a)(2), Pub. L. No. 105–

119, 111 Stat. 2440 (1997) (codified at 13 U.S.C. § 141 note) (“1998 Appropriations Act”)

(“[T]he sole constitutional purpose of the decennial enumeration of the population is the

apportionment of Representatives in Congress among the several States.”) (emphases

added).

       Plaintiffs fare no better in attempting to import a judicially enforceable “accuracy”

requirement into § 141(c).3 The decennial enumeration is an attempt to determine the

true population of the United States, and “[t]hese figures may be as accurate as such im-

mense undertakings can be.” Gaffney, 412 U.S. at 745. But as a matter of reality, census

data “are inherently less than absolutely accurate.” Id. “Those who know about such


       3      Amica Professor Bambauer argues that an accuracy requirement can be
found in 13 U.S.C. § 181. Doc. 33 at 20–21. Even assuming that Professor Bambauer’s
interpretation of § 181 were correct, § 181 expressly concerns certain data produced
“[d]uring the intervals between each census of population required under section 141.” 13
U.S.C. § 181(a) (emphasis added). It does not relate to the data produced pursuant to
§ 141(c).

                                             26
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 31 of 84




things,” the Supreme Court explained, “recognize this fact.” Id. And even if the enu-

meration could somehow result in a perfect population count, “the well-known restless-

ness of the American people means that population counts for particular localities are

outdated long before they are completed.” Karcher v. Daggett, 462 U.S. 725, 732 (1983); see

also, e.g., Gaffney, 412 U.S. at 745–46 (“[I]t makes little sense to conclude from relatively

minor ‘census population’ variations among legislative districts that any person’s vote is

being substantially diluted. The ‘population’ of a legislative district is just not that know-

able to be used for such refined judgments.”).

       In other words, the population counts determined in the decennial census are an

approximation within a statistical range of the inherently unknowable population on

Census Day. See Abowd Decl. ¶ 54. And the Census Bureau expects that the statistical

“noise” that the differential-privacy algorithm will inject into those numbers will be

measurably within that statistical range. See id. ¶¶ 54, 69. And in many cases, the post-

differential-privacy population counts will have the effect of being more accurate.

       For example, say the actual (but inherently unknowable) population of a given

census block on Census Day is 50 individuals. The population count as determined by

the actual enumeration might nonetheless record only 47 individuals as residing in the

census block. But after the differential-privacy algorithm has been applied, the resulting

population count increases by one person, i.e., to 48 individuals. Plaintiffs’ legal position

is that the post-differential-privacy population count of 48 individuals is illegally inaccu-

rate while the 47-person figure is not—even though the 48-person figure is, in truth, more

accurate. Such a result would not make sense.

       Moreover, Plaintiffs’ position—that the Census Act incorporates sub silentio a ju-

dicially enforceable accuracy requirement hiding somewhere in the Census Act’s penum-

brae, see Mot. 32–33—is the precise argument adopted by the district court in National

Urban League v. Ross in enjoining the Secretary’s attempt to comply with the statutory

apportionment deadline on the grounds that it was trumped by a supposed “statutory


                                             27
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 32 of 84




duty of accuracy.” 489 F. Supp. 3d 939, 982, 994 (N.D. Cal. 2020), stay denied in part, 977

F.3d 770 (9th Cir. 2020), stay granted, 141 S. Ct. 18 (2020). We know how that ended: with

a “rare and exceptional” Supreme Court stay. Fargo Women’s Health Org. v. Schafer, 507

U.S. 1013, 1014 (1993) (O’Connor, J., concurring in denial of stay application); see Ross v.

Nat’l Urban League, 141 S. Ct. 18 (2020). And the Supreme Court granted the govern-

ment’s requested stay despite the solo dissent’s position that “respondents [would] suffer

substantial injury if the Bureau is permitted to sacrifice accuracy for expediency.” Nat’l

Urban League, 141 S. Ct. at 21 (Sotomayor, J., dissenting).

       “Through the Census Act, Congress has delegated its broad authority over the

census to the Secretary.” Wisconsin, 517 U.S. at 19. And the Secretary and the Census

Bureau—not Plaintiffs or the Court—are best positioned to optimally balance accuracy

and confidentiality. Indeed, “there’s one branch Congress has not delegated any census

decisions to: the judiciary.” Nat’l Urban League, 977 F.3d at 704 (Bumatay, J., dissenting).

And just as “[t]here is no basis for the judiciary to inject itself into this sensitive political

controversy and seize for itself the decision to reevaluate the competing concerns be-

tween accuracy and speed,” see id. at 713 (Bumatay, J., dissenting), there is similarly no

basis for this Court to inject itself into the Census Bureau’s disclosure-avoidance meth-

odology and seize for itself the decision to reevaluate the competing concerns between

accuracy and confidentiality.

       In sum, the Secretary will provide to the States redistricting data subject to differ-

ential privacy. Those data will be provided in a “tabulation,” and they represent the sub-

state population. They are hence “tabulations of population.” 13 U.S.C. § 141(c). Because

the Secretary will provide Alabama with “tabulations of population” as afforded to the

State in § 141(c), “Defendants’ decision to apply differential privacy will” not “deprive

Alabama of information which it is entitled to receive.” Contra Mot. 32. Alabama thus

suffers no informational injury.




                                               28
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 33 of 84



                             b.     Sovereign Injury
       Plaintiffs argue that the application of differential privacy will injure Alabama by

“imped[ing] the State’s sovereign interest in drawing fair districts.” Mot. 33.        In fact,

Alabama will suffer no such injury for two independent reasons.

       First, the redistricting data that the Secretary will ultimately produce to Alabama

will be perfectly fit for redistricting. As explained above, the redistricting data need not

exactly reflect the population counts from the enumeration, and the Census Bureau ex-

pects that the noise injected by differential privacy will be less than the estimated uncer-

tainty inherent in the census. See Abowd Decl. ¶¶ 54, 69. After application of the

differential-privacy algorithm, the redistricting data will remain “the best population

data available”—indeed, Plaintiffs have not pointed to any other extant data that would

be better—and, absent a source of better data, the redistricting data will constitute “the

only basis for good-faith attempts to achieve population equality.” Karcher, 462 U.S. at

738.

       Nonetheless, in an effort to show some sort of injury-in-fact, Plaintiffs contend—
citing a short law journal article written by a law clerk—that if Alabama were to redistrict

based on data subject to the differential-privacy algorithm, “litigation against the State”

will be “especially likely.” Compl. ¶ 144. But Plaintiffs do not explain what source of

alternative data could undergird such imagined lawsuits. And in all events, “[a]llega-

tions of injury based on predictions regarding future legal proceedings are . . . too specu-

lative to invoke the jurisdiction of an Article III Court.” Platte River Whooping Crane

Critical Habitat Maint. Tr. v. Fed. Energy Regulatory Comm’n, 962 F.2d 27, 35 (D.C. Cir. 1992).

Indeed, the Supreme Court has “been reluctant to endorse standing theories that require

guesswork as to how independent decisionmakers will exercise their judgment.” Clapper

v. Amnesty Int’l USA, 568 U.S. 398, 413 (2013). Moreover, injuries-in-fact must be “real,

immediate, and direct.” Ga. Republican Party v. SEC, 888 F.3d 1198, 1202 (11th Cir. 2018).

And “[a]lthough imminence is concededly a somewhat elastic concept, it cannot be



                                              29
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 34 of 84




stretched beyond its purpose, which is to ensure that the alleged injury is not too specu-

lative for Article III purposes—that the injury is certainly impending.” Clapper, 568 U.S.

at 409 (emphasis in original). Alabama’s supposed injury—the possibility of future liti-

gation brought by third parties on a speculative basis at some point in the distant future—

cannot support standing.

       Second, even if Alabama believes that it cannot use the redistricting data as pro-

duced by the Secretary, Alabama law does not obligate Alabama to use that data in draw-

ing districts. “While the use of census data is the general practice, no stricture of the

federal government requires States to use decennial census data in redistricting, so long

as the redistricting complies with the Constitution and the Voting Right Act.” Ohio v.

Raimondo, No. 3:21–cv–064, 2021 WL 1118049, at *8 (S.D. Ohio Mar. 24, 2021), appeal filed,

No. 21–3294 (6th Cir. docketed Mar. 25, 2021); see Burns v. Richardson, 384 U.S. 73, 91 (1966)

(“[T]he Equal Protection Clause does not require the States to use total population figures

derived from the federal census as the standard by which this substantial population

equivalency is to be measured.”); Tucker v. U.S. Dep’t of Commerce, 958 F.2d 1411, 1418

(7th Cir. 1992) (Posner, J.) (“[S]tates are not required to use census figures for the appor-

tionment of their legislatures.”). Rather, States are required to use “the best population

data available” to redistrict, City of Detroit v. Franklin, 4 F.3d 1367, 1374 (6th Cir. 1993)—

and that data does not necessarily have to derive from the decennial census.

       And, in fact, nothing in Alabama’s Constitution requires that the State use U.S.

census data for its state legislative apportionment or redistricting. To be sure, Plaintiffs

argue that the Alabama Constitution: (i) “requires that the State Legislature use the num-

ber of inhabitants, as reported by the Census Bureau, to apportion the seats in the State

House and State Senate,” and (ii) obligates “[t]he Legislature [to] conduct legislative re-

districting based on the Census Bureau’s tabulations.” Mot. 7 (citing Ala. Const. §§ 197–

200). But neither proposition is correct.




                                             30
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 35 of 84




       First, Alabama’s Constitution expressly provides that the State’s apportionment

need not necessarily be based on U.S. census data. Though section 198 provides that

Alabama’s representatives shall be apportioned among the State’s counties “according to

the number of inhabitants in them . . . as ascertained by the decennial census of the United

States,” Ala. Const. § 198, section 201—which Plaintiffs conspicuously neglect to men-

tion—provides in part that if the decennial census is not “full and satisfactory” to the

State, then “the legislature shall have the power at its first session after the time shall have

elapsed for the taking of said census, to provide for an enumeration of all the inhabitants

of this state, upon which it shall be the duty of the legislature to make the apportionment

of representatives and senators.” Ala. Const. § 201. Plaintiffs allege that the Alabama

Legislature’s “‘first session after taking the decennial census of the United States’ began

February 2, 2021, and will adjourn May 30.” Compl. ¶ 71. And this very lawsuit reflects

that in Alabama’s view, the decennial census is not “full and satisfactory” to the State.

Accordingly, Alabama’s Legislature is currently empowered to conduct its own statewide

census, after which “it shall be the duty of the legislature to make the apportionment of

representatives and senators.” Ala. Const. § 201.

       Second, no provision of Alabama’s constitution obligates “[t]he Legislature [to]

conduct legislative redistricting based on the Census Bureau’s tabulations.” Contra Mot.

7 (citing Ala. Const. §§ 199–200). Sections 199 obligates the legislature to conduct a new

apportionment of representatives “after each . . . decennial census.” Ala. Const. § 199.

Section 200 obligates the legislature “to divide the state into as many senatorial districts

as there are senators” “after each . . . decennial census.” Ala. Const. § 200. Neither section

refers to—let alone requires—the use of U.S. census data. See id.

        Simply put, nothing in Alabama’s constitution obligates the State to use census

data to fulfill its “sovereign interest in drawing fair districts.” Mot. 33. Rather, if Ala-

bama (incorrectly) believes that the future census redistricting data will be unsuitable for

apportionment and redistricting, Alabama may conduct its own census. See Ala. Const.


                                              31
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 36 of 84




§ 201. And in that case, Alabama’s decision not to conduct its own census is a classic

“self-inflicted harm” that “does not amount to an ‘injury’ cognizable under Article III.”

Nat’l Family Planning & Reproductive Health Ass’n, Inc. v. Gonzales, 468 F.3d 826, 831 (D.C.

Cir. 2006).

       The United States District Court for the Southern District of Ohio recently arrived

at a similar conclusion. In Ohio v. Raimondo, the State of Ohio sued Defendants, arguing

“that the Census Bureau’s plan to deliver redistricting data by September 30, 2021 is con-

trary to the deadlines established in 13 U.S.C. § 141(c).” Ohio, 2021 WL 1118049, at *6.

Like Alabama here, Ohio argued that the September delivery date impeded its sovereign

interests. But just like Alabama’s constitution, Ohio’s constitution also “contemplates

ways in which redistricting can be accomplished in the absence of census data.” Id. Be-

cause Ohio’s laws were not actually “frustrated or rendered invalid by the delay in census

data,” “[t]he absence of census data thus does not stop the state from implementing its

constitutional scheme or otherwise impinge on its sovereign interests in effectuating its

law.” Id. at *7. The same analysis applies here.

       To be clear, Defendants are not suggesting that Alabama actually conduct its own

census. To Defendants’ knowledge, Alabama has no such expertise. But Alabama’s con-

stitution expressly empowers the State to conduct its own census if it is displeased with

this year’s decennial census—and if Alabama’s census produces better data than the de-

cennial census, Alabama may use its census to redistrict. Alabama’s concerted decision

not to avail itself of its own constitutional powers is a classic self-inflicted injury that

cannot support standing.

       Pointing to Karcher v. Daggett, 462 U.S. 725 (1983), Plaintiffs also suggest—contrary

to the Alabama constitution—that the decennial census “‘is the only basis for good-faith

attempts to achieve population equality.’” Mot. 33 (quoting Karcher, 462 U.S. at 738). But

Plaintiffs misread Karcher. “The Court in Karcher did not hold that the states must use

census figures to reapportion congressional representation.” City of Detroit, 4 F.3d at


                                            32
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 37 of 84




1374. “The Supreme Court merely reiterated a well-established rule of constitutional law:

states are required to use the ‘best census data available’ or ‘the best population data

available’ in their attempts to effect proportionate political representation.” Id. And “[i]f

figures other than the census count are the best population data available, the Supreme

Court did not, in Karcher, bar their use.” Id.
                             c.     Federal Funding
       Plaintiffs allege that “[d]ecennial census data are also used in many federal fund-

ing formulas that distribute federal funds to states and localities each year.” Compl.

¶ 148; see generally id. ¶¶ 148–158. But Plaintiffs conspicuously do not allege that Ala-

bama is likely—let alone substantially likely—to suffer a loss of federal funds based on

the application of differential privacy. Indeed, Plaintiffs make no effort to plausibly al-

lege that the level of noise that the differential-privacy algorithm will inject into the future

redistricting data will suffice to move the needle on even a single source of Alabama’s

federal funding—let alone move the needle in a manner that will actually injure the State.

Instead, Plaintiffs merely allege (in conclusory fashion) that purported funding variables

“will be affected by differential privacy” and that such supposed “variance will directly

affect the amount of federal funding Alabama and its citizens receive.” Id. ¶¶ 152, 158

(emphases added). Even assuming these naked allegations could surmount the plausi-

bility threshold, they do not suffice to show substantial risk of injury.

       In fact, Plaintiffs’ own expert strongly suggests that, to the extent that Alabama’s

funding would be affected by differential privacy, it will result in a windfall to the State.

Plaintiffs allege that “the rural population rate is a primary determinant of where federal

spending is allocated.” Compl. ¶ 157. And Plaintiffs’ expert Dr. Barber opines that

“[p]laces with fewer people (rural locations) . . . are more likely to be impacted” by the

application of differential privacy—and the impact is (in his opinion) that rural areas

would gain population: that “small [census] blocks, on average, get bigger” and “the

largest blocks, on average, get smaller.” Barber Rep., Doc. 3–5, at 13–14; see also id. at 15


                                              33
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 38 of 84




(quoting the State of Washington: “‘There is a bias in the demonstration data that causes

areas with small populations to get larger while areas with larger populations get

smaller.’”); id. (quoting the State of Utah: “‘We observe that the population loss in our

cities and towns are re-allocated to unincorporated, rural areas of the state.’”).

       In their motion, Plaintiffs also argue that differential privacy will result in the mis-

allocation of federal funds. See Mot. 52–55. But like the challenge to the census rejected

by the Supreme Court for lack of standing and ripeness in Trump v. New York, 141

S. Ct. 530 (2020), Plaintiffs’ supposed funding “injuries” are also “riddled with contin-

gencies and speculation that impede judicial review.” Id. at 535. Plaintiffs’ “misalloca-

tion” arguments mirror the arguments improperly accepted by the New York district

court. See, e.g., New York v. Trump, 485 F. Supp. 3d 422, 451 (S.D.N.Y. 2020) (“degraded

census data jeopardizes various sovereign interests in allocating funds and administering

public works through programs that rely on quality census data”), vacated and remanded,

141 S. Ct. 530 (2020). And though the Supreme Court’s dissenters argued that the New

York plaintiffs’ predictions about the allocation of federal funds should be sufficient for

standing purposes, see 141 S. Ct. at 540 (Breyer, J., dissenting), the majority rejected that

argument. See id. at 536 (“The impact on funding is no more certain. According to the

Government, federal funds are tied to data derived from the census, but not necessarily

to the apportionment counts addressed by the memorandum. . . . Under that view,

changes to the Secretary’s § 141(b) report or to the President’s § 2a(a) statement will not

inexorably have the direct effect on downstream access to funds or other resources pre-

dicted by the dissent.”) (citation omitted).

       Just as in New York, Plaintiffs’ allegations and arguments regarding a supposed

“‘substantial risk’ of reduced . . . federal resources” “involve[] a significant degree of

guesswork.” 141 S. Ct. at 535–36. But the future application of differential privacy, like

the future application of the presidential memorandum at issue in New York, will not




                                               34
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 39 of 84




“predictably change the count.” Id. at 536 (emphasis added). Accordingly, Plaintiffs’ “pre-

diction about future injury [is] just that—a prediction.” Id.
                             d.     Vote Dilution
       Plaintiffs also argue that “[t]he Census Bureau’s decision to apply differential pri-

vacy . . . creates a substantial risk that” the individual plaintiffs “will have their votes in

local, state, and federal elections diluted.” Mot. 36. But “‘injury results only to those

persons domiciled in the under-represented voting districts.’” Wright v. Dougherty Cnty.,

358 F.3d 1352, 1355 (11th Cir. 2004) (per curiam) (quoting Fairley v. Patterson, 493 F.2d 598,

603 (5th Cir. 1974)). Individuals who “have not suffered any harm or injury by the mal-

apportioned voting districts” lack standing. Id.; see also, e.g., Common Cause v. Rucho, 279

F. Supp. 3d 587, 610 n.7 (M.D.N.C. 2018) (three-judge court) (“Plaintiffs in underpopu-

lated districts lack standing to challenge a districting plan on one-person, one-vote

grounds.”) (citing Fairley, 493 F.2d at 603–04), vacated and remanded on other grounds, 138

S. Ct. 2679 (2018).

       The individual plaintiffs do not know how the future application of the differen-

tial-privacy algorithm will affect the population counts at any level of census geography.

Indeed, each of them declares that they do not presently know, “and, in fact, may never

know . . . if [their] vote is being weighed as equally as the vote of another voter in a neigh-

boring district.” Williams Decl., Doc. 3–9, ¶ 12; see Green Decl., Doc. 3–10, ¶ 16 (substan-

tially similar); Aderholt Decl., Doc. 3–11, ¶ 26 (substantially similar). At best, Plaintiffs’

argument reduces to the notion that the individual plaintiffs’ votes may be diluted. But

the Supreme Court’s decisions “are consistent in recognizing a high standard for the risk-

of-harm analysis.” Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 927 (11th Cir. 2020)

(en banc). And “[a]llegations of possible future injury are not sufficient.” Clapper, 568 U.S.

at 409. See, e.g., Mont. Envtl. Info. Ctr. v. Stone-Manning, 766 F.3d 1184, 1189 n.4 (9th Cir.

2014) (45% chance of harm “does not suffice to show a substantial risk”).




                                              35
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 40 of 84



                             e.     Section 209
       Plaintiffs also assert injury based on the supposed violation of § 209 of the 1998

Appropriations Act, Pub. L. No. 105–119. See Mot. 36–38. No such injury exists.

       Section 209 provides in part that “[a]ny person aggrieved by the use of any statis-

tical method in violation of the Constitution or any provision of law . . . in connection

with the 2000 or any later decennial census, to determine the population for purposes of

the apportionment or redistricting of Members in Congress, may in a civil action obtain

declaratory, injunctive, and any other appropriate relief against the use of such method.”

1998 Appropriations Act, § 209(b). Even assuming arguendo that Plaintiffs constitute such

“person[s] aggrieved,” the Eleventh Circuit has made clear that “alleging a statutory vi-

olation is not enough to show injury in fact.” Muransky, 979 F.3d at 924. And U.S. House

of Representatives demonstrates this principle in the § 209 context. In that case, the Su-

preme Court indicated that § 209 “eliminated . . . prudential concerns,” see 525 U.S. at

328—and then proceeded to explain that “the only open justiciability question in this case

is whether appellees satisfy the requirements of Article III standing.” Id. at 329. If a mere
statutory violation of § 209 were sufficient to create Article III standing, the Court’s stand-

ing analysis, see U.S. House of Representatives, 525 U.S. at 329–34, would have been entirely

unnecessary. See also Muransky, 979 F.3d at 928 (“A conclusory statement that a statutory

violation caused an injury is not enough.”).
                     2.      Plaintiffs Are Not Injured by Delayed Redistricting Data
       Plaintiffs argue that Alabama is injured by the “delay in producing the population

tables.” Mot. 55. “When the federal government prevents a State from applying state

law,” they argue, “the State suffers an irreparable harm.” Id. (citing Maryland v. King, 133

S. Ct. 1, 3 (2012) (Roberts, C.J., in chambers)). But as explained above, Defendants are not

preventing Alabama from complying with its own state law, because Alabama’s own

constitution does not require census data for redistricting purposes.




                                              36
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 41 of 84




       Plaintiffs also argue that “delivering redistricting data on September 30 will also

likely leave Alabama’s Boards of Registrars at most only four months for reassigning their

respective counties’ registered voters to their correct precincts and districts,” yet “[t]he

reassignments typically take up to six months.” Mot. 56. But the Boards of Registrars

can get started right now with information that the Census Bureau has already provided

to Alabama. See, e.g., Whitehorne Decl. ¶¶ 10–12. And Plaintiffs’ declarant also makes

clear that the State can “push[] back [its] primary election” by seven weeks. Helms Decl.,

Doc. 3–3, ¶¶ 14–15. In all events, this is just another way of saying that the 2020 decennial

census is not “full and satisfactory” to the State of Alabama, thus empowering Alabama’s

legislature to “provide for an enumeration of all the inhabitants” of the State. Ala. Const.

§ 201. In any event, Plaintiffs—citing the Helms declaration—argue that the Secretary’s

September delivery of redistricting data “will result” in one or more harms. Mot. 56 (em-

phasis added). But the Helms declaration they cite is not so definitive. Rather, the Helms

declaration states that “[r]equiring the Boards of Registrars and county commissions to

complete the reassignment process on an abbreviated schedule could result in one or

more” harms. Helms Decl., Doc. 3–3, ¶ 12 (emphasis added). This equivocal declaration

cannot support standing: “threatened injury must be certainly impending to constitute

injury in fact”; “[a]llegations of possible future injury are not sufficient.” Clapper, 568 U.S.

at 409 (emphases in original).

       Plaintiffs also argue that “the Bureau’s delay harms” Representative Aderholt “by

effectively reducing by at least four months the amount of time [he] can spend campaign-

ing and fundraising.” Mot. 56; see also Compl. ¶ 197. But “[t]o establish standing, an

injury in fact must be concrete.” Salcedo v. Hanna, 936 F.3d 1162, 1167 (11th Cir. 2019)

(footnote omitted). In turn, “[a] ‘concrete’ injury must be ‘de facto’; that is, it must actually

exist.” Id. Representative Aderholt’s supposed injury does not meet this standard. Plain-

tiffs do not contend that these lost months will make it less likely for Representative Ader-

holt to win reelection. And it is clear why: delayed redistricting data affects every


                                               37
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 42 of 84




candidate—not just Representative Aderholt. In fact, as the incumbent, Representative

Aderholt is perhaps likely to benefit from a shorter campaign cycle. In all events, Repre-

sentative Aderholt cannot be said to be injured by the delay in producing redistricting

data.
               B.     Plaintiffs’ Alleged Injuries Are Not Traceable to Defendants’ Ac-
                      tions
                      1.     Plaintiffs’ Alleged Injuries Cannot Be Traced to Defend-
                             ants’ Plan to Use Differential Privacy
        For similar reasons, Plaintiffs fail to establish the requisite “causal connection be-

tween” their alleged injuries and the actions they challenge—i.e., they cannot show that

any alleged injury is “fairly . . . trace[able]” to Defendants’ actions. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). Specifically, Plaintiffs have failed to show that their

alleged injuries related to redistricting—i.e., Alabama’s “sovereign interest in drawing

fair districts” and the individual plaintiffs’ interest in not having their votes diluted—are

traceable to Defendants. See Mot. 33, 36. The Supreme Court has explained in no uncer-

tain terms that “[r]edistricting is primarily the duty and responsibility of the State,” Ab-

bott v. Perez, 138 S. Ct. 2305, 2324 (2018), and “involves choices about the nature of

representation with which [courts] have been shown no constitutionally founded reason

to interfere,” Burns, 384 U.S. at 92 (emphasis added). “While the use of census data is the

general practice, no stricture of the federal government requires States to use decennial

census data in redistricting, so long as the redistricting complies with the Constitution

and the Voting Rights Act.” Ohio, 2021 WL 1118049, at *8. Thus, in dismissing the State

of Ohio’s recent lawsuit against Defendants, Judge Rose concluded that Ohio’s alleged

injuries were not traceable to Defendants’ challenged actions, but rather Ohio’s “inde-

pendent decision to create a state redistricting timeline without the flexibility to accom-

modate the COVID-19 pandemic.” Id.

        Here, Alabama’s timetables do not even appear to be incompatible with a Septem-

ber 30, 2021, release of redistricting data. See Helms Decl., Doc. 3–3, ¶¶ 14–15 (conceding


                                              38
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 43 of 84




that the State can “push[] back” its primary by seven weeks). And in all events, Plaintiffs’

claimed injuries here could only occur if the Alabama legislature declines to exercise its

power, in the event that the U.S. decennial census is “not full and satisfactory,” “to pro-

vide for an enumeration of all the inhabitants of th[e] state.” Ala. Const. § 201. So any

purported injury Alabama may suffer is “fairly . . . trace[able]” to the Alabama legisla-

ture’s independent decision to use U.S. census data and the State’s failure to adjust its

own timetables, not “the challenged action of the defendant.” Lujan, 504 U.S. at 560.

       Moreover, even if the Alabama legislature were required to use U.S. census data,

Plaintiffs cannot demonstrate traceability because they cannot show that differential pri-

vacy will result in data that is less accurate when “compared to a feasible, alternative

methodology,” Nat’l Law Ctr. on Homelessness & Poverty v. Kantor, 91 F.3d 178, 183 (D.C.

Cir. 1996) (emphasis omitted), or that the difference between the two methodologies is

sufficiently large to produce some kind of harm, id. at 185–86; see also Franklin v. Massa-

chusetts, 505 U.S. 788, 802 (1992) (plurality) (challengers to the allocation of overseas em-

ployees among states had “neither alleged nor shown . . . that [they would] have had an

additional Representative if the allocation had been done using some other source of

‘more accurate’ data” and accordingly did not have standing “to challenge the accuracy

of the data used in making that allocation”). As noted above, Plaintiffs maintain that

differential privacy will result in inaccurate numbers, but they have identified no other

feasible, Census Act-compliant disclosure-avoidance methodology that would produce

more accurate numbers. While Plaintiffs note that the Census Bureau has relied on other

disclosure-avoidance methods in the past, Mot. 9–12, Dr. Abowd’s declaration explains

in detail why those methods are not feasible for the 2020 Census. See Abowd Decl. ¶¶ 41–

43, 50–51. Absent a feasible alternative, Plaintiffs cannot contend that any alleged inac-

curacy is, in fact, “caused” by differential privacy.




                                             39
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 44 of 84




                     2.      Plaintiffs’ Alleged Injuries Cannot Be Traced to Defend-
                             ants’ Delay in Producing Redistricting Data
       Plaintiffs also fail to establish traceability for their purported injuries allegedly

arising out of the Bureau’s delay in producing redistricting data. Again, because redis-

tricting is ultimately the responsibility of the State, Plaintiffs cannot show that their pur-

ported injuries are traceable to the challenged actions of Defendants, as opposed to the

State’s independent decisions. For this reason, the Ohio court recently dismissed Ohio’s

delay claim on traceability grounds, 2021 WL 1118049, at *8, and because the same anal-

ysis applies here, this Court should do the same.
       Plaintiffs also cannot establish traceability because they identify no feasible alter-

native to producing redistricting data by September 30, 2021. Plaintiffs suggest in passing

that the Bureau could have “attempted to deliver apportionment and redistricting num-

bers to different States ‘on a flow basis,’” “prioritizing the States whose laws rely on

timely receipt of census data.” Mot. 47. But that would place Alabama last in line as its

constitution affords the State an alternative path. See Ala. Const. § 201; see generally Part

I.A.1.b. In all events, as the Whitehorne declaration explains, even if the Census Bureau
prioritized Alabama’s redistricting data to the detriment of the other 49 States, “it would

not be able to deliver the data more than a few weeks earlier than a single national re-

lease”; “[t]he resulting data may have uncaught errors from [having] been rushed

through review without the benefit of review of all States at once”; and it would “delay

the release of data for the other 49 states.” Whitehorne Decl. ¶¶ 29–30. Because there is

no feasible alternative, Plaintiffs cannot contend that their alleged injuries are “caused”

by any action by the Bureau.
              C.     Plaintiffs’ Purported Injuries Are Not Redressable
       An injury is redressable only if “a decision in a plaintiff’s favor would ‘signifi-

cantly increase the likelihood’ that [plaintiff] would obtain relief that directly redresses

the injury that [plaintiff] claims to have suffered.” Lewis v. Governor of Ala., 944 F.3d 1287,



                                              40
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 45 of 84




1301 (11th Cir. 2019) (en banc). Plaintiffs must demonstrate not only that they have suf-

fered an injury that is traceable to Defendants, but also that “redress is likely ‘as a practi-

cal matter.’” Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1255 (11th Cir. 2020) (quoting

Utah v. Evans, 536 U.S. 452, 461 (2002)). Here, Plaintiffs cannot demonstrate that any of

their alleged injuries would be redressed by an order enjoining Defendants from using

differential privacy or requiring Defendants to produce redistricting data sooner than is

possible.
                     1.      Enjoining Differential Privacy Would Not Redress Plain-
                             tiffs’ Alleged Injuries
       An order enjoining the Census Bureau from using differential privacy for the 2020

Census would not “significantly increase the likelihood” that Plaintiffs’ alleged injuries

would be redressed. To the contrary, there is a significant likelihood that an order en-

joining differential privacy would only make any alleged injuries worse. If the Court

were to enjoin differential privacy, the Census Bureau would still need to comply with

sections 8 and 9 of the Census Act, which prohibit Defendants from “disclos[ing] the in-

formation reported by, or on behalf of, any particular respondent,” or “mak[ing] any

publication whereby the data furnished by any particular establishment or individual . . .

can be identified.” 13 U.S.C. §§ 8(b), 9(a)(2). But the Census Bureau cannot rely solely on

the disclosure avoidance methods used in the 2010 Census, which would also allow in-

dividual respondents’ data to be identified. See Abowd Decl. ¶¶ 38–39.

       To comply with sections 8 and 9 of the Census Act, the Census Bureau would in-

stead have to “swap” or “suppress” data at the census block level. Id. ¶¶ 40–43. This

would exacerbate Plaintiffs’ alleged injuries, not redress them, because “[b]oth choices

would delay results and diminish accuracy.” Id. ¶ 84. For example, Plaintiffs allege that

differential privacy “impede[s] the State’s sovereign interest in drawing fair districts.”

Mot. 33. As explained above, differential privacy will not cause any such injury to Ala-

bama’s sovereign interests. See supra, Part I.A.1.b. By contrast, swapping or suppression



                                              41
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 46 of 84




at the levels necessary to protect the census data could very well impede Alabama’s abil-

ity to draw fair districts. See Abowd Decl. ¶¶ 42, 43, 87. Thus, “as a practical matter,” an

order enjoining differential privacy is not likely to redress Plaintiffs’ claimed injuries re-

sulting from allegedly inaccurate data. Jacobson, 974 F.3d at 1255.

       An order enjoining the use of differential privacy would also only extend the Bu-

reau’s delay in providing redistricting data. As Dr. Abowd explains, it would take the

Bureau “multiple months” to develop, test, and implement any alternative disclosure-

avoidance methodology. Abowd Decl. ¶ 85. Accordingly, the relief that Plaintiffs seek—

an order enjoining differential privacy—would hinder, rather than help, the Bureau’s

ability to produce redistricting data to the States as soon as possible.
                     2.     Requiring the Census Bureau to Produce Redistricting Data
                            Sooner Would Not Redress Plaintiffs’ Alleged Injuries
       Nor can Plaintiffs demonstrate redressability as to their delay claim. As Judge

Rose observed in holding that the State of Ohio had not demonstrated redressability in

its similar challenge to the Census Bureau’s delay, “a judicial decree is only the means to

an end: ‘At the end of the rainbow lies not a judgment, but some action (or cessation of

action) by the defendant that the judgment produces.’” Ohio, 2021 WL 1118049, at *5

(quoting Doe v. DeWine, 910 F.3d 842, 850 (6th Cir. 2018)). “In other words, ‘[r]edress is

sought through the court, but from the defendant,’ and ‘[t]he real value of the judicial pro-

nouncement—what makes it a proper judicial resolution of a case or controversy rather

than an advisory opinion—is in the settling of some dispute which affects the behavior

of the defendant towards the plaintiff.’” Id. (quoting Doe, 910 F.3d at 850) (emphasis

added).

       Here, as in Ohio, “[Alabama] seeks an advisory opinion that cannot redress their

claimed injury.” Id.; see also Jacobson, 974 F.3d at 1255 (redress must be likely “as a prac-

tical matter”); Brown v. Berhndt, 12–cv–24–KGB, 2013 WL 1497784, at *5 (E.D. Ark. Apr.

10, 2013) (no standing where “injunctive relief [wa]s impossible”). That’s because it is



                                             42
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 47 of 84




“not possible under any scenario for the Census Bureau to produce these data at this time

or at any time in the immediate future, and the Census Bureau would be unable to com-

ply with any such order from the Court.” Whitehorne Decl. ¶ 14. “[T]he Census Bureau

must complete a series of interim steps prior to delivering the redistricting data,” and

“[e]ach of these interim steps, in order, is required to move to the next.” Id. ¶¶ 15–16.

Those steps will likely not be completed until September 30, 2021, though the Bureau

expects to be able to make a “legacy” format of the redistricting data file available to

States in mid-to-late August. Id. ¶¶ 14–16, 27–28. Although the 2020 Census Operational
Plan provided for only three months from the planned release of apportionment data on

December 31, 2020, see Mot. 28, 49, the Bureau now requires five months because of op-

erational changes that the Bureau made to expedite the release of the constitutionally

required apportionment counts, including “decoupling” certain processes that the Bu-

reau would have normally completed at the same time. Thieme Decl. ¶¶ 84–86.

       Alabama’s purported injury is “also unredressable when it comes to redistricting

for congressional (as opposed to state) elections.” Ohio, 2021 WL 1118049, at *5. In order

to draw congressional districts, Alabama must first know the number of Representatives

it will have in Congress to know how many districts to draw. 2 U.S.C. § 2c. But the

Census Bureau has not yet finished, and neither the Secretary nor the President have yet

reported, the apportionment of Representatives. Once the President reports the appoint-

ment numbers to Congress, apportionment will be entirely in Congress’s hands to accept

or reject. See 2 U.S.C. § 2a(b) (commanding that apportionment only occurs “under [2

U.S.C. § 2a] or subsequent statute”). So even if the Court ordered the Census Bureau to

produce redistricting data immediately, Alabama would be no closer to drawing con-

gressional districts until Congress has determined the number of Representatives to

which Alabama is entitled. In such circumstances, redressability (and standing) are lack-

ing. See Leifert v. Strach, 404 F. Supp. 3d 973, 982 (M.D.N.C. 2019) (no redressability where




                                             43
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 48 of 84




“[i]t is not merely speculative, but rather impossible, for the requested relief to remedy

the alleged injury”).

       Put simply, Alabama seeks the impossible.              But “a court may not require

an agency to render performance that is impossible.” Am. Hosp. Ass’n v. Price, 867 F.3d

160, 167 (D.C. Cir. 2017). Indeed, “[i]t has long been settled that a federal court has no

authority . . . to declare principles or rules of law which cannot affect the matter in issue

in the case before it.” Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992).

The Court should therefore reject Alabama’s request for an advisory opinion based on
the hypothetical world in which it were possible for the Census Bureau to comply with

Alabama’s requested relief. The Court cannot “order a party to jump higher, run faster,

or lift more than she is physically capable.” Am. Hosp. Ass’n, 867 F.3d at 168; Whitehorne

Decl. ¶ 14 (explaining that “it would be a physical impossibility” to provide redistricting

data at this time).
II.    PLAINTIFFS ARE NOT ENTITLED TO A PRELIMINARY INJUNCTION.
       “A preliminary injunction is an extraordinary remedy never awarded as of right.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Its “chief function . . . is to pre-

serve the status quo until the merits of the controversy can be fully and fairly adjudi-

cated.” Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City of Jacksonville, 896 F.2d

1283, 1284 (11th Cir. 1990). But Plaintiffs are not asking the Court to preserve the status

quo. Entering Plaintiffs’ proposed injunction would upend the status quo and would ef-

fectively constitute final relief in Plaintiffs’ favor by forcing the Census Bureau to com-

pletely overhaul its existing disclosure-avoidance methodology and to make wholesale,

untested operational changes to produce redistricting data as quickly as possible.

       Even assuming that Plaintiffs’ proposed relief could be characterized as a prelim-

inary injunction, Plaintiffs do not satisfy any of the preliminary-injunction standards. “In

order to obtain [a preliminary injunction], a party must establish four separate require-




                                                44
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 49 of 84




ments—namely, that (1) it has a substantial likelihood of success on the merits; (2) irrep-

arable injury will be suffered unless the injunction issues; (3) the threatened injury to the

movant outweighs whatever damage the proposed injunction may cause the opposing

party; and (4) if issued, the injunction would not be adverse to the public interest.” Swain

v. Junior, 961 F.3d 1276, 1284–85 (11th Cir. 2020). And the latter two factors “merge when,

as here, the Government is the opposing party.” Id. at 1293.

       Plaintiffs “bear[] the burden of persuasion to clearly establish all . . . of these pre-

requisites.” Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1247 (11th Cir. 2016). “[F]ailure

to meet even one dooms” Plaintiffs’ bid for a preliminary injunction. Id. at 1248.
              A.      Plaintiffs Are Unlikely to Succeed on the Merits of Their Differ-
                      ential Privacy Claims.
                      1.     Plaintiffs’ Census Act Claim Is Not Likely to Succeed
       Plaintiffs are not likely to prevail on their § 141(c) claim. See Compl. ¶¶ 198–202.

As explained above, Defendants’ use of differential privacy will comply with § 141(c).

See supra Part I.A.1.a.

       Moreover, Alabama lacks a private right of action to assert a claim under § 141(c).

“Like substantive federal law itself, private rights of action to enforce federal law must

be created by Congress.” Alexander v. Sandoval, 532 U.S. 275, 286 (2001). “Where Congress

has not created a private right of action, courts may not do so, ‘no matter how desirable
that might be as a policy matter, or how compatible with the statute.’” Bellitto v. Snipes,

935 F.3d 1192, 1202 (11th Cir. 2019) (quoting Sandoval, 532 U.S. at 287).

       The only private right of action to enforce § 141(c) flows through § 209(b) of the

1998 Appropriations Act.4 Section 209(b) provides a private right of action to “[a]ny per-

son aggrieved by the use of any statistical method in violation of the Constitution or any



       4     In their motion, Plaintiffs seem to suggest that § 209(b) provides them with
a separate substantive claim. See, e.g., Mot. 37–38 (“Defendants have violated Plaintiffs’



                                              45
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 50 of 84




provision of law . . . in connection with the 2000 or any later decennial census, to deter-

mine the population for purposes of the apportionment or redistricting of Members in

Congress.” Even assuming arguendo that differential privacy constitutes a “statistical

method” as defined in § 209, Alabama is not a “person aggrieved.”

       Section 209 states that “an aggrieved person . . . includes— (1) any resident of a

State whose congressional representation or district could be changed as a result of the

use of a statistical method challenged in the civil action; (2) any Representative or Senator

in Congress; and (3) either House of Congress.” 1998 Appropriations Act § 209(d). Ab-

sent from this list of “aggrieved person[s]” are “States.” Plaintiffs nonetheless argue that

the Court should infer that “Alabama is an ‘aggrieved person,’ too.” Mot. 37. But Con-

gress did not include “States” in its list of “aggrieved persons,” and for this Court to do

so would run counter to the “longstanding interpretive presumption that ‘person’ does

not include the sovereign.” Return Mail, Inc. v. U.S. Postal Serv., 139 S. Ct. 1853, 1861–62

(2019). For this reason, there is a “background presumption that States are not ‘persons.’”

Cook Cnty. v. United States ex rel. Chandler, 538 U.S. 119, 133 n.10 (2003); see Vt. Agency of

Nat Res. v. United States ex rel. Stevens, 529 U.S. 765, 780–88 (2000) (State is not a “person”

for False Claims Act purposes). And “although the presumption is not a hard and fast

rule of exclusion . . . it may be disregarded only upon some affirmative showing of stat-

utory intent to the contrary.” Return Mail, Inc., 139 S. Ct. at 1862.

       If anything, the statutory text reflects Congress’s intent to exclude States from the

definition of aggrieved persons. After all, this is not a situation where Congress left the

term “person” undefined. Rather, Congress enacted a specific definition of “aggrieved


rights under Public Law No. 105–119, § 209(b).”). But Plaintiffs do not assert a claim for
violation of § 209(b). See generally Compl. ¶¶ 198–241. And for good reason: Section
209(b) simply creates a private right of action. See Common Cause v. Trump, No. 1:20–cv–
02023, -- F. Supp. 3d --, 2020 WL 8839889, at *12 (D.D.C. Nov. 25, 2020) (three-judge court);
Glavin v. Clinton, 19 F. Supp. 2d 543, 547 (E.D. Va. 1998) (three-judge court), aff’d sub nom.,
Dep’t of Commerce v. U.S. House of Representatives, 525 U.S. 316 (1999).

                                              46
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 51 of 84




person” in § 209(d). That definition even included “either House of Congress”—hardly

within the usual definition of “person.” But despite the Supreme Court’s “background

presumption that States are not ‘persons,’” Cook Cnty., 538 U.S. at 133 n.10, Congress—

which is presumed to “legislate[] with knowledge of [the Supreme Court’s] basic rules of

statutory construction,” McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479, 496 (1991)—

declined to include “States” in its definition of “aggrieved person.”

       Plaintiffs acknowledge that States are “not expressly named in the statute,” but

nonetheless have argued that “[t]he statute’s natural reading includes the States along-

side Section 209(d)’s enumerated parties.” Pls. Mot., Doc. 2, at 5–7. Hardly. Given (i) the

background presumption that “persons” do not include States, and (ii) Congress ex-

pressly included its Houses in defining “aggrieved person[s]” yet did not “expressly”

include States, the “statute’s natural reading” is that “aggrieved person[s]” do not include

“States.” Plaintiffs also argue that “a contrary interpretation would contravene the stat-

ute’s purpose.” Pls. Mot., Doc. 2, at 6. Even assuming Plaintiffs could be considered the

arbiters of congressional purpose, “it is ultimately the provisions of our laws rather than

the principal concerns of our legislators by which we are governed.” Oncale v. Sundowner

Offshore Servs., Inc., 523 U.S. 75, 79 (1998).

       Nor can Plaintiffs rely on the fact that the “aggrieved person” is defined as “in-

clud[ing]” various persons and entities. 1998 Appropriations Act § 209(d). After all, the

Dictionary Act defines “person” as “includ[ing] corporations, companies, associations,

firms, partnerships, societies, and joint stock companies, as well as individuals,” 1 U.S.C.

§ 1 (emphasis added)—yet the Supreme Court held that “[t]he absence of any comparable

provision extending the term to sovereign governments implies that Congress did not

desire the term to extend to them.” United States v. United Mine Workers of Am., 330 U.S.

258, 275 (1947).




                                                 47
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 52 of 84




       In sum, Alabama cannot take advantage of § 209’s narrow right of action to enforce

§ 141(c), and in any event, none of the Plaintiffs are likely to succeed on their § 141(c)

claims. See supra Part I.A.1.a.
                     2.     The Individual Plaintiffs’ Equal Protection Claim Is Not
                            Likely to Succeed
       The individual plaintiffs are not likely to succeed on their one-person-one-vote

equal-protection claim. See Mot. 35–36. Only individuals residing in under-represented

voting districts may bring one-person-one-vote claims. Wright, 358 F.3d at 1355. And

“over-represented voting district members are barred from bringing suit on behalf of per-
sons who reside in under-represented voting districts.” Id. Even assuming arguendo that

census operational decisions could be susceptible to vote-dilution challenges, Plaintiffs

have made clear that they do not know—“and, in fact, may never know”—whether their

votes will be diluted. Williams Decl., Doc. 3–9, ¶ 12; Green Decl., Doc. 3–10, ¶ 16; Ader-

holt Decl., Doc. 3–11, ¶ 26. Plaintiffs concede that they cannot demonstrate any actual or

impending vote dilution, and are thus unlikely to succeed on their vote-dilution claims.

       Plaintiffs also have not pointed the Court to any case where census operations
were enjoined on the grounds that resulting census data might lead States to redistrict in

a manner that violated the one-person-one-vote principle. And, in fact, the Supreme

Court has rejected such a bid. See Wisconsin v. New York, 517 U.S. 1, 16–17 (1996) (“[T]he

‘good-faith effort to achieve population equality’ required of a State conducting intrastate

redistricting does not translate into a requirement that the Federal Government conduct

a census that is as accurate as possible.”). This is not surprising. As explained above,

“the Equal Protection Clause does not require the States to use total population figures

derived from the federal census as the standard by which this substantial population

equivalency is to be measured.” Burns, 384 U.S. at 91. Indeed, Alabama’s own constitu-

tion empowers the State to conduct its own census if it is dissatisfied with the decennial

census. Ala. Const. § 201. So to the extent that the application of differential privacy



                                            48
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 53 of 84




could be said to cause any “vote dilution,” the decision to use federal census data is Ala-

bama’s alone, and no equal-protection claim may lie against the Defendants.
                     3.     Plaintiffs’ APA Challenges to Differential Privacy Are Not
                            Likely To Succeed
       Plaintiffs’ APA claims face a fundamental problem: the Census Bureau has not yet

finalized critical details on how it will use differential privacy. Plaintiffs acknowledge

this. See, e.g., Mot. 1 (describing differential privacy as a “still developing confidential

algorithm”); Bryan Rep., Doc. 3–6, at 7 (claiming that “[t]he Census Bureau . . . will make

a final decision about how DP will be implemented in the redistricting data by early May

2021”). The “in-progress” nature of differential privacy dooms Plaintiffs’ APA claim be-

cause this Court lacks jurisdiction when there is no final agency action. See Nat’l Parks

Conservation Ass’n v. Norton, 324 F.3d 1229, 1236 (11th Cir. 2003).

       Plaintiffs try to get around this problem by styling their legal theory as a facial

challenge to differential privacy, basing their claim on the 2018 Operational Plan that an-

nounced the Census Bureau intended to use differential privacy but that left the critical

details to be filled in later. See Mot. 40. But the core of Plaintiffs’ concerns relate to the

Census Bureau’s later and still ongoing choices like setting the specific privacy-loss

budget. And in any event, even if Plaintiffs’ claims (APA or otherwise) were proper and

could be characterized as a facial challenge to the 2018 Operational Plan, they would run

headlong into the doctrine of laches. See infra Part II.A.4.
                            a. The Differential Privacy Announcement Was Not Final
                               Agency Action
       No “agency action” as defined by the APA. A cognizable APA claim must challenge

a “circumscribed, discrete agency action[]” and it cannot advance a “broad programmatic

attack” on an agency’s operations. Norton v. S. Utah Wilderness All., 542 U.S. 55, 61–62

(2004) (“SUWA”); see also 5 U.S.C. § 551; 5 U.S.C. § 701(b)(2) (agency action includes “an

agency rule, order, license, sanction, relief, or the equivalent or denial thereof”). Put dif-

ferently, the APA does not permit a plaintiff to attack an agency program “consisting


                                             49
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 54 of 84




of . . . many individual actions” simply by characterizing it as “agency action” under the

APA. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 893 (1990). While “[c]ourts are well-suited

to reviewing specific agency decisions,” they are “woefully ill-suited [ ] to adjudicate gen-

eralized grievances asking [them] to improve an agency’s performance or operations.”

City of New York v. U.S. Dep’t of Def., 913 F.3d 423, 431 (4th Cir. 2019).

       The Census’s data-processing operations, including disclosure avoidance, “ex-

pressly are tied to one another,” so altering any of these operations “would impact the

efficacy of the others, and inevitably would lead to court involvement in ‘hands-on’ man-

agement of the Census Bureau’s operations.” NAACP v. Bureau of the Census, 945 F.3d

183, 191 (4th Cir. 2019) (citing SUWA, 542 U.S. at 66–67), aff’g in part and rev’g in part, 399

F. Supp. 3d 406 (D. Md. 2019); see, e.g., Whitehorne Decl. ¶¶ 15–16, 21; Abowd Decl.

¶¶ 84–89. In NAACP, plaintiffs challenged certain “design choices” within the Census

Bureau’s December 2018 Operational Plan—the same Plan that Plaintiffs here claim was

the “final agency action” by announcing that the Bureau intended to use differential pri-

vacy. Compare NAACP, 945 F.3d at 187–88 n.1 with Compl. ¶ 79 n.6. The NAACP district

court found that the design choices within the Operational Plan were not agency action,

explaining that “if the Court were to interject itself into the Bureau’s process during the

critical final preparations, requiring—as Plaintiffs request—its monitoring and approval

of the plans along the way, it is hard to imagine that this oversight would not hinder the

process as opposed to facilitate it.” NAACP v. Bureau of the Census, 382 F. Supp. 3d 349,

372 (D. Md. 2019).

       Plaintiffs’ differential privacy challenge fails this same threshold agency-action in-

quiry because it is a “broad programmatic attack” on the Census Bureau’s disclosure

avoidance operations, not a challenge to “circumscribed, discrete agency action[].”

SUWA, 542 U.S. at 61–62. While Plaintiffs style their legal theory as a facial challenge to

differential privacy, a close read of their complaint, motion, and expert reports shows




                                              50
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 55 of 84




they ask the Court to scrutinize highly technical policy decisions related to how the Cen-

sus Bureau might implement differential privacy. For example, Plaintiffs take issue with

what data will remain untouched during the disclosure-avoidance operations—data sets

known as “invariants.” Compl. ¶ 89; Mot. 14. They complain that the planned 2020 in-

variants include “(1) the total population of each State, (2) the total housing units at the

census block level, and (3) the number of group quarters facilities by type at the census

block level.” Mot. 14 & n.30 (citing a February 2021 summary file). But the 2020 invari-

ants were not finalized in the 2018 Operational Plan and thus are beyond the scope of

Plaintiffs’ current APA claims.

       The Census Bureau’s policy choices for what data to hold constant when applying

differential privacy could have dominoing impacts on both the disclosure avoidance pro-

cess and the interrelated data-processing steps. See Abowd Decl. ¶ 88. So any Court

order commanding the Bureau to set particular invariants—or an order changing to a

different disclosure-avoidance method altogether—would require “a sweeping overhaul

to the [processing operations], which exceeds the scope of reviewable ‘agency action.’”

NAACP, 399 F. Supp. at 422. Plaintiffs’ requested relief shows the challenged action is

not the type of circumscribed agency action that the APA makes reviewable.

       No jurisdiction because no final agency action. Even if the 2018 decision to use differ-

ential privacy constitutes agency action, this Court still lacks jurisdiction over Plaintiffs’

APA claims because that decision was not final agency action. See In re MDL–1824 Tri-

State Water Rights Litig., 644 F.3d 1160, 1181, 1185 (11th Cir. 2011). To demonstrate subject-

matter jurisdiction, Plaintiffs must show that “the administrative action in question is []

‘final’ within the meaning of 5 U.S.C. § 704.” Nat’l Parks Conservation Ass’n v. Norton, 324

F.3d at 1236. To be final agency action, the challenged action must “mark the ‘consum-

mation’ of the agency’s decision–making process—it must not be of a merely tentative or

interlocutory nature” and the challenged action “must be one by which rights or obliga-

tions have been determined, or from which legal consequences will flow.” Bennett v.


                                              51
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 56 of 84




Spear, 520 U.S. 154, 177–78 (1997); Tri-State Water Rights, 644 F.3d at 1181. Plaintiffs fail

on both counts.

       First, the Supreme Court has held that interim decisions about Census data pro-

cessing are not complete until the final decision-maker delivers the data. In Franklin,

Massachusetts challenged a particular method to assign home states for military person-

nel stationed abroad. Franklin, 505 U.S. at 790. The Supreme Court rejected Massachu-

setts’ challenge, explaining that there was no final agency action until the President

delivered the final apportionment count to Congress pursuant to Section 141(b). 505 U.S.

at 800. The interim steps taken by the Secretary of Commerce and the Census Bureau

prior to the delivery of the final apportionment numbers under § 141(b) were tentative

and not final agency action. Id.; see id. at 799 (“The President, not the Secretary, takes the

final action that affects the States.”). The same analysis applies to the redistricting under

§ 141(c); the interim steps taken by the Census Bureau before the Secretary delivers the

redistricting data to the states cannot constitute final action. See City of Detroit, 4 F.3d at

1377 n.6. Final action will occur only when the Secretary delivers the final data to the

States, which has not yet occurred. Plaintiffs’ contrary position—that the Census Bu-

reau’s operational plan can somehow bind the Secretary of Commerce—has no merit.

“There is no authority for the proposition that a lower component of a government

agency may bind the decision making of the highest level.” Cmty. Care Found. v. Thomp-

son, 318 F.3d 219, 227 (D.C. Cir. 2003).

       Even setting aside Franklin, the factual issues that Plaintiffs flag in their motion

and declarations underscore why there is no final agency action. Plaintiffs and their de-

clarants flag potential issues in non-final, demonstration data products—not the final re-

districting data. See generally Mot. 20–24; Bryan Rep., Doc. 3–6. The entire point of

releasing the demonstration products was to identify issues like the ones flagged by

Plaintiffs. See Abowd Decl. ¶¶ 58–61. Census Bureau officials have explained that they

are still working to resolve issues like those identified in the motion and declarations. See


                                              52
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 57 of 84




id. ¶¶ 68–71. In these circumstances where the agency is actively working to resolve

known issues, this court should follow the instruction of the Eleventh Circuit, “exercise

restraint,” and let the Census Bureau use “its own institutional expertise” to address po-

tential issues before releasing its final product. LabMD, Inc. v. FTC, 776 F.3d 1275, 1278

(11th Cir. 2015) (no final agency action when “agency proceeding is ongoing”).

       Critical details of how the Census Bureau will implement differential privacy have

not yet been finalized. In particular, the privacy-loss budget will not be set until June.

Abowd Decl. ¶ 71. Plaintiffs acknowledge that the eventual privacy-loss budget will af-

fect the ultimate redistricting data: “Dialing the [privacy-loss budget] up to infinity re-

sults in perfect accuracy but theoretically imperfect privacy, whereas setting the [privacy-

loss budget] at zero results in perfect privacy but useless data.” Mot. 13. And Plaintiffs

recognize that the Census Bureau has not reached a final decision on this critical matter.

See Mot. 40 (“To be sure, the Bureau has yet to set the privacy loss budget it will use—

that decision is still in the works.”) (emphasis added); id. at 1 (“the Bureau intends to provide

numbers produced by a still developing confidential algorithm”) (emphasis added); id. at

17 (the Bureau “seeks to impose a still-developing theory of privacy onto the decennial cen-

sus”) (emphasis added). Plaintiffs’ expert, Mr. Bryan, was even more blunt: “The Census

Bureau . . . will make a final decision about how DP will be implemented in the redistricting

data by early May 2021.” Bryan Rep., Doc. 3–6, at 7 (emphasis added). The 2018 Opera-

tional Plan was not the consummation of decision-making; in many ways, it was just the

beginning of a iterative process that is still in progress.

       Second, even if the 2018 Operational Plan could somehow be considered the con-

summation of an agency’s decision-making, it is still not “final” under the APA because

it does not “determine any rights or obligations and imposes no legal consequences.”

Clayton Cnty. v. FAA, 887 F.3d 1262, 1266–67 (11th Cir. 2018). The Operational Plan’s

announcement that the Census Bureau would use differential privacy was “purely infor-




                                               53
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 58 of 84




mational,” “[c]ompell[ed] no one to do anything,” and “had no binding effect whatso-

ever—not on the agency and not on” the general public. See Indep. Equip. Dealers Ass’n v.

EPA, 372 F.3d 420, 427 (D.C. Cir. 2004).

       The decision to use differential privacy, standing alone, does not cause the pur-

ported “legal consequences” claimed by Plaintiffs. Citing no case law, Plaintiffs claim

that the 2018 decision to use differential privacy causes legal consequences by supposedly

impeding Alabama’s ability to redistrict and creating a “substantial risk” that individual

plaintiffs’ constitutional rights will be abridged. Mot. 40. But those purported “legal

consequences” do not inherently flow from the use of differential privacy; those pur-

ported consequences flow from third-party decisions regarding redistricting—such as

Alabama’s decision not to conduct the census for which its own constitution allows. And

even if legal consequences flow from the final redistricting data, that final product will

depend on the Census Bureau’s ultimate methodology and privacy-loss budget—not the

2018 decision to use differential privacy.

       Nor do the supposed accuracy issues flagged by Plaintiffs somehow demonstrate

that the decision to use differential privacy had legal consequences. Plaintiffs’ analysis

was based on preliminary demonstration data. As Plaintiffs acknowledge, “the Bureau

has stated that it intends to set a less conservative privacy loss budget for the final tabu-

lations of population than it did for the demonstration products.” Mot. 35. And thus the

final redistricting “numbers will be less skewed than they are in the demonstration data.”

Id. Until the Census Bureau sets the final privacy-loss budget and releases the final num-

bers, Plaintiffs have not shown that there will be any legal consequences from differential

privacy. The mere announcement that the Census Bureau would use differential privacy

lacks legal consequence and is not reviewable final agency action under the APA.




                                             54
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 59 of 84



                               b.     Even Assuming the Differential Privacy Announce-
                                      ment Constituted Final Agency Action, It Did Not
                                      Violate the APA
       Plaintiffs argue that “[t]he Census Bureau’s decision to adopt differential privacy

is contrary to law, contrary to constitutional right, and in excess of statutory authority.”

Mot. 40. They premise this argument on the notion that “the application of differential

privacy to the population tabulations given to the States” is somehow inconsistent with

13 U.S.C. § 141(c) or that it would supposedly “create a substantial risk that individual

Plaintiffs will have their equal protection rights violated.” Mot. 40 (emphasis added).

       But Plaintiffs cannot challenge the eventual application of differential privacy

through an APA challenge to the decision to ultimately implement some form of differen-

tial privacy. Indeed, Plaintiffs’ § 141(c) and equal-protection challenges are premised on

the notion that the Census Bureau’s eventual application of differential privacy will not

hold sub-state population counts invariant. But, as explained above, the invariants were

not finalized in the 2018 Operational Plan and thus are beyond the scope of Plaintiffs’

current APA challenges to the 2018 Operational Plan. And even assuming arguendo that
the 2018 Operational Plan had finalized invariants for the eventual application of differ-

ential privacy, Plaintiffs’ facial APA challenge to that supposed decision still would fail,

as Plaintiffs are not likely to succeed on their § 141(c) or equal-protection claims. See gen-

erally supra Parts I.A.1.a, I.A.1.d, II.A.1, II.A.2.

       For similar reasons, Plaintiffs cannot demonstrate that the decision to adopt differ-

ential privacy is arbitrary and capricious. Plaintiffs hinge their arbitrary-and-capricious

APA claim on the notion that the application of differential privacy will supposedly pre-

clude the Secretary from meeting her obligations “to report accurate tabulations of pop-

ulation under subsection 141(c),” Mot. 42—that is, Plaintiffs’ complaint is again about

invariants, and not the disclosure-avoidance methodology in the abstract. And as the

2018 Operational Plan did not declare that sub-state population counts would be made

variant, any such decision cannot be challenged in Plaintiffs’ APA claim.



                                                 55
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 60 of 84




       And in all events where (unlike here) there is final agency action, the arbitrary and

capricious standard is “exceedingly deferential.” Sierra Club v. Van Antwerp, 526 F.3d

1353, 1360 (11th Cir. 2008). The Court is “not authorized to substitute [its] judgment for

the agency’s as long as its conclusions are rational.” Miccosukee Tribe of Indians of Fla. v.

United States, 566 F.3d 1257, 1264 (11th Cir. 2009). “A court simply ensures that the agency

has acted within a zone of reasonableness and, in particular, has reasonably considered

the relevant issues and reasonably explained the decision.” FCC v. Prometheus Radio Pro-

ject, 141 S. Ct. 1150, 1158 (2021). And the Eleventh Circuit “believe[s] it appropriate to

give an extreme degree of deference to the agency when it is evaluating scientific data

within its technical expertise.” Nat’l Mining Ass’n v. Sec’y, U.S. Dep’t of Labor, 812 F.3d

843, 866 (11th Cir. 2016).

       As explained supra, Background Parts C & D, the Census Bureau determined that

the disclosure-avoidance methodologies it previously used to protect census data were

no longer sufficient given the rise in computing power, and that differential privacy was

“[t]he best disclosure avoidance option that offers a solution capable of addressing the

new risks of reconstruction-abetted re-identification attacks, while preserving the fit-

ness-for-use of the resulting data for the important governmental and societal uses of

census data.” Abowd Decl. ¶ 47. The Census Bureau’s decision-making process is not

arbitrary or capricious.

       Plaintiffs’ arbitrary-and-capricious claim is premised on a number of false notions.

For starters, Plaintiffs argue that “the Bureau has not shown that traditional disclosure

avoidance methods like data swapping are insufficient to meet” the Census Act’s confi-

dentiality requirements. Mot. 41–42. But that position is easily rebutted by the JASON

report that Plaintiffs repeatedly cited in their opening brief. E.g., JASON, Formal Privacy

Methods for the 2020 Census (Apr. 2020) at 6, available here (“Approaches to disclosure

avoidance such as swapping and top and bottom coding applied at the level used in the




                                             56
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 61 of 84




2010 census are insufficient to prevent re-identification given the ability to perform data-

base reconstruction and the availability of external data.”); accord, e.g., Abowd Decl.

¶¶ 38–39, 41–43, 50.

       Plaintiffs further argue that the Census Bureau “misinterpreted the confidentiality

requirements of § 9,” contending that “[c]onfidentiality is only implicated—in theory—

when a recipient of census data uses the information published by the Bureau together

with other datasets” to re-identify respondents. Mot. 43 (emphasis in original). But it is

Plaintiffs that misconstrue the Census Act’s confidentiality requirements. Initially, Plain-

tiffs’ argument fails the plain text of the statute. Section 9(a) provides that Bureau staff,

among others, generally may not “make any publication whereby the data furnished by

any particular establishment or individual under this title can be identified.” 13 U.S.C.

§§ 9(a), (a)(2). And the Census Bureau demonstrated, as corroborated by JASON, that the

2010 disclosure-avoidance methodology resulted—given recent advances in computing

power—in publications that allowed respondent data to be identified. Indeed, under

Plaintiffs’ atextual reading of § 9, the Census Bureau need not apply any disclosure-avoid-

ance mechanism at all—not even to protect the sole, easily-identifiable Filipino American

in the 20-person census block in the data-swapping example they provide, see Mot. 10–

11—because, in their view, the Census Bureau would only violate § 9 if the Bureau pub-

lishes respondents’ names and addresses.

       In all events, Plaintiffs conspicuously ignore § 9’s companion, 13 U.S.C. § 8, as well

as on-point Supreme Court precedent. In Baldrige v. Shapiro, 455 U.S. 345 (1982), the Su-

preme Court expressly rejected the argument that the Census Act’s “confidentiality pro-

visions protect raw data only if the individual respondent can be identified.” Id. at 355.

Rather, “Congress plainly contemplated that raw data reported by or on behalf of indi-

viduals was to be held confidential and not available for disclosure.” Id.; see also id. at 361

(“§ 8(b) and § 9(a) of the Census Act embody explicit congressional intent to preclude all




                                              57
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 62 of 84




disclosure of raw census data reported by or on behalf of individuals”) (emphasis in orig-

inal). So while re-identification may not be possible without the use of other sources of

data, the Census Bureau’s database-reconstruction experiment demonstrated that its 2010

census publications could be reverse-engineered, and thus resulted in an unfortunate

“disclosure of raw census data reported by or on behalf of individuals.” Id. at 361.

       Nor did Defendants ignore their end-users’ reliance interests. The 2018 Opera-

tional Plan itself made clear that the application of differential-privacy constitutes “a del-

icate balancing act”: “enough noise must be added to protect confidentiality, but too

much noise could damage the statistic’s fitness-for-use.” 2018 Operational Plan, Doc. 3–

4, at 140. “The Census Bureau decided that differential privacy was the best tool after

analyzing the various options through the lens of economics.” Abowd Decl. ¶ 41. “Effi-

ciently protecting privacy can be viewed as an economic problem because it involves the

allocation of a scarce re-source—confidential information—between two competing uses:

public data products and privacy protection.” Id. The Bureau’s “empirical analysis

showed that differential privacy offered the most efficient trade-off between privacy and

accuracy—our calculations showed that the efficiency of differential privacy dominated

traditional methods.” Id. “In other words, regardless of the level of desired confidenti-

ality, differential privacy will always produce more accurate data than the alternative

traditional methods considered by the Census Bureau.” Id.

       The ultimate accuracy of the redistricting data will also be much greater than the

demonstration data released to date. By April 30, 2021, the Census Bureau will release a

further set of demonstration data that employs a higher privacy-loss budget, tuned for

accuracy, and which “better approximates the final privacy-loss budget that will likely

be selected for the redistricting data product.” Abowd Decl. ¶ 69. Plaintiffs and their

experts will have at least four weeks to review the next set of demonstration data, per-

form their analyses, and submit feedback before DSEP sets the final privacy-loss budget




                                             58
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 63 of 84




and production parameters in June. See U.S. Census Bureau, 2020 Disclosure Avoidance

System Updates (Feb. 23, 2021), available here.

       Finally, even assuming that the 2018 Operational Plan could be said to violate the

APA § 706(2), see Compl. ¶¶ 210–218, the only remedy would be to “set [it] aside” and

“remand [it] to the agency for additional investigation.” 5 U.S.C. § 706(2); Fla. Power &

Light Co. v. Lorion, 470 U.S. 729, 744 (1985). Indeed, under APA § 706(2), “it is not a court’s

role to direct the agency how to act. Rather, a court’s role is to review the agency’s deci-

sion and, if it cannot be sustained, remand to the agency.”                  Neto v. Thomp-

son, -- F. Supp. 3d --, 2020 WL 7310636, at *11 (D.N.J. Dec. 10, 2020) (citing Dep’t of

Homeland Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891, 1907–08 (2020)). And any

such remand would add “multiple months” of further delay. Abowd Decl. ¶ 85; see gen-

erally supra, Background Part D.
                     4.      The Doctrine of Laches Bars Plaintiffs’ Differential Privacy
                             Claims
       Assuming the Court concludes that Plaintiffs are bringing a facial challenge to the

2018 Operational Plan (as opposed to a challenge to the application of differential privacy,

which would be premature), such a challenge is barred by the doctrine of laches. The

doctrine of laches “protect[s] defendants against unreasonable, prejudicial delay in com-

mencing suit.” SCA Hygiene Prods. Aktiebolag v. First Quality Baby Prods., LLC, 137 S. Ct.

954, 960 (2017). The doctrine provides defendants with an equitable defense that war-

rants consideration “separate from a statute of limitations [defense].” Grayson v. Allen,

499 F. Supp. 2d 1228, 1236 (M.D. Ala.), aff’d, 491 F.3d 1318 (11th Cir. 2007). The doctrine

“will bar a claim when three elements are present: (1) a delay in asserting a right or a

claim; (2) that the delay was not excusable; and (3) that there was undue prejudice to the

party against whom the claim is asserted.” Venus Lines Agency, Inc. v. CVG Int’l Am., Inc.,

234 F.3d 1225, 1230 (11th Cir. 2000); see also Wood v. Raffensperger, No. 1:20–CV–04651–




                                              59
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 64 of 84




SDG, -- F. Supp. 3d --, 2020 WL 6817513, at *7 (N.D. Ga. Nov. 20, 2020), aff’d, 981 F.3d 1307

(11th Cir. 2020). All three elements are easily satisfied here.

       First, Plaintiffs have delayed considerably in asserting their claims. Plaintiffs

acknowledge that the Bureau announced its decision to use differential privacy for the

2020 Census “in September 2017” and added differential privacy to the 2020 Census Op-

erational Plan “in December 2018.” Mot. 39. Under this theory, Plaintiffs knew or should

have known the facts giving rise to their claims by December 2018 at the latest. Rather

than timely bringing their claims once Plaintiffs became aware of the Bureau’s plans,

however, Plaintiffs waited years to bring their lawsuit, until after the Bureau had already

begun processing data and is now on the verge of releasing data in a matter of months.

This years-long wait undoubtedly counts as a “delay.” See, e.g., Wood, 2020 WL 6817513,

at *7 (laches barred challenge to November 2020 election where plaintiff was aware of

basis for claim as early as March 2020); Stone v. U.S. Postal Serv., 383 F. App’x 873, 875

(11th Cir. 2010) (laches barred claim due to plaintiffs’ three-year delay).

       Second, Plaintiffs’ delay is inexcusable. Plaintiffs take the position that the Census

Bureau’s December 2018 operational plan constitutes final agency action that is “ripe for

review.” Mot. 39–40. Given that position, there is no excuse for waiting more than two

years to challenge that decision. To be sure, the Bureau continues to refine its differential-

privacy algorithm, and has not yet set the privacy-loss budget. But in Plaintiffs’ view,

that decision is “immaterial” to their claims because “by definition, any application of

differential privacy will produce erroneous numbers.” Id. at 35, 40 (emphasis added).

Plaintiffs identify no reason in either their complaint or their motion why they waited

until the eleventh hour to file suit. Indeed, Alabama did file suit against the Census Bu-

reau in 2018 over the Bureau’s “Residence Rule”—a suit that remains pending in the

Northern District of Alabama. See Compl., Alabama v. Dep’t of Commerce, No. 18–cv–772

(N.D. Ala. May 21, 2018). But Alabama waited until March 2021 to bring any challenge




                                             60
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 65 of 84




to the Bureau’s plan to use differential privacy, despite their claim that “any” application

of differential privacy would be unlawful.

       Third, Plaintiffs’ delay has unduly prejudiced Defendants.          If Plaintiffs had

brought their challenge when the Census Bureau announced it would be using differen-

tial privacy, the Bureau would have had ample time to implement any operational con-

sequences of an adverse decision before releasing redistricting data to the states. Now,

with post-processing operations well underway and the release of data fast approaching,

an adverse decision would significantly disrupt the Bureau’s completion of the census.

As Dr. Abowd explains, it would take “multiple months” to develop, test, and implement

an alternative disclosure methodology. Abowd Decl. ¶ 85. Changing course at the last

minute also poses significant risks to the accuracy of the data. See Thieme Decl. ¶ 74.

Moreover, by bringing suit now during what is the busiest time of the decade for the

Census Bureau, Plaintiffs have subjected the Bureau to the significant and unnecessary

burden of having to defend against a federal lawsuit seeking to upend its entire frame-

work for ensuring privacy while simultaneously working to complete the actual census

itself. All of this could have been avoided if Plaintiffs had not delayed in bringing their

claims.
              B.        Plaintiffs’ Challenge to the February 12 Press Release Is Not Likely
                        to Succeed.
       Plaintiffs bring two statutory challenges to the Bureau’s February 12 Press Release

announcing that it would release redistricting data by September 30, 2021: (i) a claim that

the press release “violates the Census Act,” Mot. 44–45; Compl. ¶¶ 219–22, and (ii) a claim

that the press release violates the APA, Mot. 46–50; Compl. ¶¶ 223–27. Neither challenge

is likely to succeed.
                        1.    Plaintiffs’ Claim that the Press Release “Violates the Census
                              Act” Is Not Likely to Succeed
       Plaintiffs are unlikely to succeed on their claim that the February 12 Press Release

violates § 141(c) of the Census Act. As an initial matter, Plaintiffs lack a private right of


                                              61
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 66 of 84




action to bring this claim. As noted, the only private right of action to enforce § 141(c)

flows through § 209(b) of the 1998 Appropriations Act. But that section provides a pri-

vate right of action only to certain statutorily defined “aggrieved persons” to challenge

“the use of any statistical method in violation of the Constitution or any provision of

law . . . to determine the population for purposes of the apportionment or redistricting of

Members in Congress.” And none of the Plaintiffs can use § 209 to challenge the February

12 Press Release because § 209 allows for challenges only to “statistical methods,” and

the press release is obviously not a “statistical method.”5 Plaintiffs argue that the Febru-

ary 12, 2021 Press Release was “likely” a “byproduct of its . . . decision to implement dif-

ferential privacy,” which Plaintiffs contend is a “statistical method.” See Pls. Mem., Doc.

2, at 4–5. But Plaintiffs are wrong as a factual matter—as the Thieme declaration explains,

the “creation of the [Microdata Detail File] is not the reason that the Census Bureau will

be unable to meet the statutory deadline.” See Thieme Decl. ¶ 71. Indeed, the Bureau has

allotted approximately three weeks to apply differential privacy, while the disclosure-

avoidance procedures used in the 2010 census took nearly four weeks. Id. And, more

fundamentally, § 209 does not allow for challenges to press releases that are alleged “by-

product[s]” of a statistical method—whatever that means. It allows only for challenges

to statistical methods themselves.

       Plaintiffs thus have no cause of action under the Census Act or § 209 to pursue an

alleged violation of the statutory deadline in § 141(c). Nor is there any other basis for

Plaintiffs to pursue this claim. While federal courts may “in some circumstances” grant

injunctive relief against officials who are alleged to have violated federal law, “[t]he

power of federal courts of equity to enjoin unlawful executive action is subject to express

and implied statutory limitations.” Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320,


       5       Additionally, as explained above, Alabama is not an “aggrieved person”
under the statute, and so Alabama could not take advantage of § 209(b)’s narrow cause
of action to enforce § 141(c) in any event. See supra Part II.A.1.

                                            62
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 67 of 84




326–27 (2015). By expressly authorizing a cause of action for “aggrieved persons” to bring

claims challenging “statistical methods”—but only statistical methods—Congress im-

pliedly limited plaintiffs’ ability to challenge other alleged violations of the Census Act.

See id. at 328 (holding that Medicaid Act foreclosed equitable relief because “sole remedy”

Congress provided for in statute was for Secretary to withhold funds).

        Nor is review available under the “ultra vires” doctrine or any other purported

nonstatutory basis for review. Review under the ultra vires doctrine “is essentially a Hail

Mary pass—and in court as in football, the attempt rarely succeeds.” Nyunt v. Broad. Bd.

of Governors, 589 F.3d 445, 449 (D.C. Cir. 2009) (Kavanaugh, J.). Among other require-

ments, a plaintiff must show that the agency’s error is “so extreme that one may view it

as jurisdictional or nearly so.” Id. (quoting Griffith v. Fed. Labor Relations Auth., 842 F.2d

487, 493 (D.C. Cir. 1988)); see also Protect Our Parks, Inc. v. Chicago Park Dist., 971 F.3d 722,

728 (7th Cir. 2020) (plaintiffs must show that defendants acted “beyond their legal au-

thority”). Plaintiffs have not even attempted to make that showing here. Plaintiffs do

not argue that the Census Bureau lacks the statutory authority to report tabulations of

population after the deadline has passed, so ultra vires review does not even apply. And

even if it did, Plaintiffs cannot show that the agency’s error was “so extreme” as to be

“jurisdictional or nearly so,” where the Bureau could not meet the statutory deadline due

to extraordinary events outside its control.

       Finally, even if Alabama had a cause of action under the statute or otherwise, in-

junctive relief would be inappropriate because, as noted, it is physically impossible for

the Bureau to produce redistricting data at this time or any time in the immediate future.

A court may not exercise its equitable powers to “require an agency to render perfor-

mance that is impossible.” Am. Hosp. Ass’n, 867 F.3d at 167.




                                               63
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 68 of 84




                      2.     Alabama’s APA Challenge to the February 12 Press Release
                             Is Not Likely to Succeed
       Alabama is likewise unlikely to succeed under the APA because its claim does not

challenge any final agency action. Alabama’s claim focuses exclusively on the Bureau’s

February 12 Press Release and related blog post. Mot. 44–45 (citing Mot. Exs. 7 & 8). But,

as explained above, final agency action occurs when the Secretary reports the final redis-

tricting numbers. See Part II.A.3.a.; Franklin, 505 U.S. at 790; City of Detroit, 4 F.3d at 1377

n.6. So the Press Release is not final agency action reviewable under the APA.
                             a. The February 12 Press Release Was Not Final Agency
                                Action
       As explained above, final agency action “must mark the consummation of the

agency’s decision–making process—it must not be of a merely tentative or interlocutory

nature” and “must be one by which rights or obligations have been determined, or from

which legal consequences will flow.” Bennett, 520 U.S. at 177–78. A cognizable APA

claim must also challenge a “circumscribed, discrete agency action[]”; it cannot advance

a “broad programmatic attack” on an agency’s operations. SUWA, 542 U.S. at 61–62.
Alabama’s challenge to the February 12 Press Release satisfies none of the requirements

for final agency action.

        No Consummation of the Decisionmaking Process. To determine whether an agency

action is final, “[t]he core question is whether the agency has completed its decisionmak-

ing process.” Franklin, 505 U.S. at 797. The APA does not allow a party to challenge

“preliminary, procedural, or intermediate agency action” until the agency completes its

action. See Nat’l Parks Conservation Ass’n, 324 F.3d at 1236 (quoting 5 U.S.C. § 704).

       As explained above, the Supreme Court has held that there is no final agency ac-

tion until the President delivers the final apportionment count to Congress. See Franklin,

505 U.S. at 797. The interim steps taken by the Secretary of Commerce and the Census

Bureau prior to the delivery of the final apportionment numbers are tentative and not

final agency action. Id. Although Franklin dealt with apportionment, the same analysis


                                              64
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 69 of 84




applies to the redistricting context. See City of Detroit, 4 F.3d at 1377 n.6 (relying on Frank-

lin’s reasoning to conclude that “the Secretary’s reporting of the [redistricting] counts for

these purposes is a final agency action”). Since reporting of final redistricting data is

reviewable final agency action, the tentative actions and decisions leading up to the de-

livery of the redistricting data are not reviewable under the APA.

       Even setting aside this Supreme Court precedent, a press release explaining that

the Census expects to deliver redistricting data by a certain date did not consummate

anything; it simply provided a snapshot in time of the expected delivery date that had

shifted over the past year due to many factors, including disruptions from COVID, wild-

fires, hurricanes, court orders, and issues in data processing. See supra Background Part

E. The February 12 Press Release simply updated Census’s estimated timeline, and of

course, estimates can still change as data processing continues. See Whitehorne Decl.

¶ 17. The Press Release thus does not reflect any definitive decision at all.

       No Legal Consequences. The February 12 Press Release is also not final agency action

because it did not change any legal rights or have any legal consequences. See Cal. Cmtys.

Against Toxics v. EPA, 934 F.3d 627, 638 (D.C. Cir. 2019) (no final agency action where “no

direct and appreciable legal consequences” and no party “can rely on it as independently

authoritative in any proceeding”). The February 12 Press Release did not change any

rights or obligations: the Secretary will deliver redistricting data to the States, including

Alabama, when the data becomes available. Like the 2018 Operational Plan, the Press

Release was also “purely informational”; “[c]ompelling no one to do anything,” the Press

Release “had no binding effect whatsoever—not on the agency and not on” the general

public. Indep. Equip. Dealers Ass’n, 372 F.3d at 427. And, as discussed above, Alabama

faces no legal consequences if it does not receive redistricting data by the statutory dead-

line. See generally supra Part I.A.1.b. In fact, Alabama faces no legal consequences at all,




                                              65
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 70 of 84




regardless of timing, because its own law fully contemplates how to accomplish appor-

tionment and redistricting in the absence of what it considers to be “full and satisfactory”

census data. See Ala. Const. § 201; Ohio, 2021 WL 1118049, at *6.

       Improper Programmatic Attack. Finally, Alabama’s challenge to the February 12

Press Release fails the final-agency-action inquiry because it is a “broad programmatic

attack” on the Census Bureau’s operations, not a “circumscribed, discrete agency ac-

tion[].” SUWA, 542 U.S. at 61–62. While “[c]ourts are well-suited to reviewing specific

agency decisions,” they are “woefully ill-suited [ ] to adjudicate generalized grievances

asking [them] to improve an agency’s performance or operations.” City of New York, 913

F.3d at 431. But that is exactly what Alabama seeks here. Because the Census Bureau’s

data-processing operations are all interdependent and interrelated, see, e.g., Thieme Decl.

¶ 5; Whitehorne Decl. ¶¶ 15–16, 21, producing redistricting data on a different timeline

would require “a sweeping overhaul to the [processing operations], which exceeds the

scope of reviewable ‘agency action.’” NAACP, 399 F. Supp. 3d at 422. Indeed, like the

Census Bureau’s field operations, its data-processing operations “expressly are tied to

one another,” so altering any of these operations “would impact the efficacy of the others,

and inevitably would lead to court involvement in ‘hands-on’ management of the Census

Bureau’s operations.” NAACP, 945 F.3d at 191 (citing SUWA, 542 U.S. at 66–67). That is

“precisely the result that the ‘discreteness’ requirement of the APA is designed to avoid.”

Id. (citing SUWA, 542 U.S. at 67).
                            b.       The February 12 Press Release is Not Arbitrary or
                                     Capricious
       Nor can Alabama demonstrate that the February 12 Press Release is arbitrary or

capricious in violation of the APA. Where (unlike here) there is final agency action, the

arbitrary and capricious standard is “exceedingly deferential.” Sierra Club, 526 F.3d at

1360. The Court is “not authorized to substitute [its] judgment for the agency’s as long

as its conclusions are rational.” Miccosukee Tribe of Indians of Fla., 566 F.3d at 1264. And



                                             66
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 71 of 84




this Court should “give an extreme degree of deference to the agency when it is evaluat-

ing scientific data within its technical expertise.” Nat’l Mining Ass’n, 812 F.3d at 866; see

also Ranchers Cattlemen Action Legal Fund v. Dep’t of Agric., 415 F.3d 1078, 1093 (9th Cir.

2005) (“Deference to the informed discretion of the responsible federal agencies is espe-

cially appropriate, where, as here, the agency’s decision involves a high level of technical

expertise.”).

       Here, there is a reasoned explanation for the Secretary’s inability to transmit redis-

tricting data by the statutory deadline: “[I]t is not possible under any scenario for the

Census Bureau to produce these data at this time or any time in the immediate future.”

Whitehorne Decl. ¶ 14. Nor can the Bureau’s delivery of redistricting data for all States

at once be considered arbitrary or capricious. Contra Mot. 47. Even if the Census Bureau

prioritized Plaintiff’s redistricting data to the detriment of the other 49 States, “it would

not be able to deliver the data more than a few weeks earlier than a single national re-

lease”; “[t]he resulting data may have uncaught errors from [having] been rushed

through review without the benefit of review of all States at once”; and it would “delay

the release of data for the other 49 states.” Whitehorne Decl. ¶¶ 29–30.

       Finally, even assuming that the February 12 Press Release could be considered

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,”

the only remedy would be to “set [it] aside” and “remand [it] to the agency for addi-

tional investigation.” 5 U.S.C. § 706(2); Fla. Power & Light Co., 470 U.S. at 744. Indeed,

under the APA § 706(2), “it is not a court’s role to direct the agency how to act. Rather,

a court’s role is to review the agency’s decision and, if it cannot be sustained, remand to

the agency.” Neto, 2020 WL 7310636, at *11 (citing Regents of the Univ. of California, 140 S.

Ct. at 1907–08). And while the Census Bureau would take any such remand seriously, it




                                             67
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 72 of 84




would not change the fact that “it is not possible under any scenario for the Census Bu-

reau to produce these data at this time or any time in the immediate future.” White-

horne Decl. ¶ 14.6
              C.      Plaintiffs Will Suffer No Harm, Much Less Irreparable Harm.
       “A showing of irreparable injury is the sine qua non of injunctive relief.” Siegel v.

LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc) (per curiam). And “the asserted

irreparable injury must be neither remote nor speculative, but actual and immi-

nent.” Id. “Issuing a preliminary injunction based only on a possibility of irreparable

harm is inconsistent with [the Supreme Court’s] characterization of injunctive relief as an

extraordinary remedy that may only be awarded upon a clear showing that the plaintiff

is entitled to such relief.” Winter, 555 U.S. at 22. Here, Plaintiffs cannot establish that they
will likely suffer irreparable harm as a result of either the Bureau’s use of differential

privacy or its February 12 Press Release.
                      1.     Plaintiffs Have Not Established Irreparable Harm Due to
                             Differential Privacy
       As a threshold matter, and assuming that the Court concludes that Plaintiffs are

bringing a facial challenge to the 2018 Operational Plan (because any challenge to the

application of differential privacy is premature), Plaintiffs’ unexplained delay in bringing

their differential privacy claim undercuts their claim of irreparable injury. “[T]he very
idea of a preliminary injunction is premised on the need for speedy and urgent action to

protect a plaintiff’s rights before a case can be resolved on its merits.” Wreal, LLC v. Am-

azon.com, Inc., 840 F.3d 1244, 1248 (11th Cir. 2016) (emphasis in original). “For this rea-

son” federal courts “have found that a party’s failure to act with speed or urgency in



       6       Contrary to Alabama’s protestations, Mot. 47, the Census Bureau did con-
sider States’ self-imposed reliance on census-based redistricting data. As the Whitehorne
declaration explains, however, “[w]ith the delay in the delivery of the redistricting data,
there are now too many states (at least 27) to prioritize, in a fair, logical, and data-driven
manner.” Whitehorne Decl. ¶ 26.

                                              68
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 73 of 84




moving for a preliminary injunction necessarily undermines a finding of irreparable

harm.” Id. Thus in Wreal, the Eleventh Circuit stated that “[a] delay in seeking a prelim-

inary injunction of even only a few months—though not necessarily fatal—militates

against a finding of irreparable harm.” Id.

       The record here reflects Plaintiffs’ unexplained delay of at least two years. Plain-

tiffs represent in their motion that the Census Bureau announced its decision to use dif-

ferential privacy in September 2017, and that the Census Bureau added differential

privacy to its “fourth (and latest) version of the Bureau’s 2020 Census Operational Plan,”

which was released in December 2018. Mot. 12. They reference demonstration data that

the Census Bureau released in October 2019 and in May, September, and November of

2020 that, in their view, “have shown that differential privacy . . . inhibits a State’s right

to draw fair lines.” Id. at 18. And though the Census Bureau continues to refine its dif-

ferential-privacy algorithm and its various inputs, Plaintiffs’ position is that “by defini-

tion, any application of differential privacy will produce erroneous numbers.” Id. at 35

(emphasis added).

       But Plaintiffs do not explain why they failed to bring a challenge shortly after the

Census Bureau added differential privacy to its December 2018 operational plan. Nor do

they explain why they didn’t bring such a challenge after the Census Bureau started re-

leasing demonstration data in October 2019. Instead, for reasons they do not explain,

Plaintiffs waited until March 2021 to file this suit and move for a preliminary injunction.

“[A] party cannot delay . . . and then use an ‘emergency’ created by its own decisions

concerning timing to support a motion for a preliminary injunction.” Mortensen v. Mortg.

Elec. Registration Sys., Inc., No. CV 09-0787-WS-N, 2010 WL 11425328, at *8 (S.D. Ala. Dec.

23, 2010). “[B]ecause the instant motion for preliminary injunction was filed not just

months, but years, after the factual basis of the Plaintiffs’ claims were known to them, the

Plaintiffs have not shown they will suffer imminent, irreparable harm.” Thompson v. Mer-

rill, No. 2:16–cv–783–ECM, 2020 WL 3513497, at *3 (M.D. Ala. June 29, 2020) (Marks, C.J.).


                                              69
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 74 of 84




       Setting aside Plaintiffs’ unexplained delay in bringing their claim, Plaintiffs also

cannot demonstrate an irreparable injury because they have not demonstrated any injury

at all. See supra Part I.A. Plaintiffs contend that they will suffer an irreparable injury

because differential privacy will supposedly “make lawful redistricting difficult.” Mot.

50. But, as explained above, the redistricting data that the Secretary produces will be

perfectly suitable for redistricting. See Abowd Decl. ¶¶ 54–56, 65–66, 69. As Dr. Abowd

explains, the latest demonstration data product that will be released by April 30 is “ex-

tremely accurate.” Id. ¶ 54. For example, ”[t]otal populations for counties have an aver-

age error of +/- 5 persons” (an error rate of about 0.04% of the counties’ population),

whereas “the average county-level estimation uncertainty of the census is +/- 960 persons

(averaging 1.6% of the county census counts).” Id. “In the April 2021 Demonstration

Data Product, Congressional districts as drawn in 2010 have a mean absolute percentage

error of 0.06%.” Id. ¶ 56. And the average state legislative district has an average error

of 0.16% or less. See id. Such miniscule error cannot possibly interfere with Alabama’s

ability to “lawful[ly] redistrict[]” or “subject the State to the risk of litigation and liabil-

ity.” Mot. 50. And even if Alabama believed that it did, Alabama’s constitution does not

require it to use census data in drawing its districts. See supra Part I.A.1.b.

       Nor have Plaintiffs demonstrated that differential privacy will impose irreparable

“financial harm” on Alabama. See Mot. 52–55. Again, as explained above, Plaintiffs do

not allege that Alabama is likely to suffer a loss of federal funds as a result of differential

privacy, and make no effort to show that the level of noise that the differential-privacy

algorithm will inject will affect any aspect of Alabama’s federal funding. See supra Part

I.A.1.c. To the contrary, Plaintiffs’ own expert suggests that to the extent Alabama’s fund-

ing would be affected by differential privacy at all, it would result in a windfall to the

State because, he predicts, rural areas would tend to gain population. Id.

       Moreover, even if Plaintiffs could establish some potential future injury, they can-

not show that they are likely to suffer the kind of “imminent” irreparable harm that


                                              70
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 75 of 84




would justify the extraordinary remedy of a preliminary injunction. Wreal, 840 F.3d at

1248. As explained above, the Census Bureau is still in the process of finalizing the dif-

ferential privacy algorithm, and has not, for example, set the privacy-loss budget. See su-

pra Background Part D. Until it does so, Plaintiffs cannot demonstrate that the amount

of noise that differential privacy adds could possibly be so great as to cause the kinds of

irreparable harms that Plaintiffs allege. See Mot. 50.
                     2.     Plaintiffs Have Not Established Irreparable Harm on Their
                            Delay Claim
       Nor have Plaintiffs demonstrated that they will suffer irreparable harm if the Cen-
sus Bureau releases redistricting data by September 30, 2021. See Mot. 55–56. Again,

Plaintiffs have not demonstrated any harm at all, let alone irreparable harm. Plaintiffs’

claim to harm rests entirely on an assertion that Alabama will be unable to comply with

its constitution but, as explained above, Alabama’s constitution does not require using

decennial census data for redistricting where, as here, the State does not believe that data

to be “full and satisfactory.” See supra Part I.A.1.b; Ala. Const. § 201. This case is there-

fore unlike Maryland v. King, 567 U.S. 1301 (2012) (Roberts, C.J., in chambers), where a
portion of state law was enjoined, precluding the state from enforcing its provisions. Id.

at 1303 (noting that inability to “employ a duly enacted statute” constitutes irreparable

harm). Here, by contrast, Alabama’s constitution expressly contemplates a situation

where census data would not be “full and satisfactory” to the State and affords its legis-

lature an opportunity to conduct its own census. See Ala. Const. § 201. The realization

of a circumstance expressly accounted for in a state’s law is not a frustration of that text

or its purpose. See Conn. Nat’l Bank, 503 U.S. at 253–54 (courts “must presume that [the]

legislature says in a statute what it means and means in a statute what is says there.”).

       Alabama may well prefer to use census data for redistricting, but a frustration of

an alleged preference, without a factual showing of likely real-world effects, is insuffi-

cient to constitute an irreparable injury. Cf. Judicial Watch, Inc. v. U.S. Dep’t of Homeland



                                             71
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 76 of 84




Sec., 514 F. Supp. 2d 7, 10 (D.D.C. 2007) (“Although plaintiff’s desire to have its case de-

cided in an expedited fashion is understandable, that desire, without more, is insufficient

to constitute the irreparable harm[.]”). Were it otherwise, anyone that came to court with

a preference for different census operations could obtain an injunction as a matter of

course. That is not—and cannot be—the standard. Siegel, 234 F.3d at 1179 (“[P]roof of

irreparable injury is an indispensable prerequisite to a preliminary injunction.”). And

even assuming that Alabama would sustain likely real-world effects, the State has not

explained why, unlike other States, see supra Background Part E, it cannot find a workable

solution other than through this lawsuit.

       Likewise, Plaintiffs cannot establish imminent irreparable harm based on the ar-

gument that delivering redistricting data by September 30 would leave Alabama’s Boards

of Registrars with “only” four months to reassign voters to their correct precincts and

districts. Mot. 56. Plaintiffs assert that four months will “likely” not be enough, id., but

the declaration that Plaintiffs cite does not support that assertion. See Helms Decl., Doc.

3–3, ¶¶ 5–15. The declaration states merely that in those counties that assign voters man-

ually, the process “can” take “up to [six] months.” Id. ¶ 7. This statement appears to be

based on one prior reassignment process in 2017 when local officials allegedly struggled

to assign voters in six months. Id. ¶ 8. From this fact, the declarant infers that requiring

officials to complete the reassignment process in four months instead of six “could” lead

to increased costs, the “potential[]” for mistaken reassignments, and the “potential[]” for

confusion. Id. ¶ 12. But such “remote [and] speculative” potential harms are insufficient

to establish the “actual and imminent” harm necessary to justify a preliminary injunction.

Siegel, 234 F.3d at 1176. Moreover, Plaintiffs’ declarant acknowledges that Alabama could

simply move its 2022 primary election seven weeks to July 12, 2022, Helms Decl., Doc. 3–

3, ¶¶ 14–15, which would give Alabama the six months that it says it needs to complete

the reassignment process.




                                            72
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 77 of 84




       Finally, Representative Aderholt cannot establish irreparable harm based on the

fact that the Bureau’s delay “effectively reduc[es] by at least four months the amount of

time [he] can spend campaigning and fundraising.” Mot. 56. As explained above, de-

layed redistricting affects all candidates, and, as the incumbent, Representative Aderholt

is perhaps even more likely to benefit from a shorter campaign cycle. See supra Part I.A.2.

Thus, Representative Aderholt cannot demonstrate any injury at all, let alone an injury

that is “actual and imminent.”
              D.     Defendants and the Public Would Be Harmed by an Injunction.
       Differential Privacy Is In The Public Interest. The harm to the government and the
public would be severe if the Census Bureau were forced to abandon differential privacy.

See Swain, 961 F.3d at 1293 (harm to opposing party and the public interest “merge” when

relief is sought against the government).

       Forcing the Census Bureau to develop a different disclosure-avoidance method

would have cascading affects, including significant delay in releasing the redistricting

data and decreased quality of the data ultimately released. The Census Bureau is in the

final stages of planning how it will deploy differential privacy, which will be the culmi-

nation of a process that has been ongoing since at least 2017. Forcing the Bureau to change

methods at this late hour would upend the schedule and cause significant delays—in-

deed, changing methods “would add significant additional time (at least several months)

to the schedule for delivering redistricting data.” Thieme Decl. ¶ 74. Since the Bureau

announced that it would use differential privacy in 2017, States and other data users have

provided “extensive actionable feedback” that “has informed ongoing [disclosure-avoid-

ance] system improvements and design changes.” U.S. Census Bureau, 2020 Disclosure

Avoidance System Updates (Feb. 23, 2021), available here. Only one State—Alabama—has
filed a lawsuit over the use of differential privacy. The other States deserve to get the

data they expect without additional, undue delay caused by a preliminary injunction.




                                            73
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 78 of 84




       There is a strong public interest in protecting the confidentiality of census re-

sponses. The Supreme Court has recognized that “an accurate census depends in large

part on public cooperation” and “[t]o stimulate that cooperation Congress has provided

assurances that information furnished to the Secretary by individuals is to be treated as

confidential.” Baldrige, 455 U.S. at 354. And a federal statute provides that that Census

Bureau staff that publish information protected by 13 U.S.C. § 9 “shall be” subject to fines

“or imprisoned not more than 5 years, or both.” 13 U.S.C. § 214.

       The Census Bureau chose to use differential privacy because it is the best way to

protect confidentiality while still providing quality, accurate redistricting data to the pub-

lic. Other available disclosure-avoidance methods, including suppression or swapping,

do not provide similarly powerful confidentiality protections, and “to achieve the neces-

sary level of privacy protection, both enhanced data swapping and suppression [would

have] severely deleterious effects on data quality and availability.” Abowd Decl. ¶ 51.

And if the Bureau were nonetheless forced to provide detailed data at small geographic

levels, it would expose the confidential information of millions of Americans who trusted

the Bureau to keep their data secure.

       The Census Bureau Cannot Provide Redistricting Data By March 31, 2021. It is now

April, so it would be impossible for the Bureau to comply with any order requiring it to

release redistricting data by March 31, 2021. Even an order requiring the Census Bureau

to speed up the release of redistricting data faster than what Census Bureau officials have

already announced would be difficult, if not impossible, to implement. Whitehorne Decl.

¶¶ 14–17, 21; see supra Part I.C. The Census Bureau’s current schedule reflects the realistic

amount of time the Bureau has concluded it needs to complete the complex steps required

to finish processing the various sources of data it received; verifying the quality of its

tabulations; and preparing usable, accurate outputs that comply with statutory require-

ments for respondent confidentiality protection. Whitehorne Decl. ¶¶ 20–21, 28–30;

Thieme Decl. ¶¶ 60–83 (detailing the steps that still need to be accomplished to deliver


                                             74
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 79 of 84




redistricting data). An order requiring the Census Bureau to deliver data faster would

yet again disrupt census operations, reduce the time for data quality checks, and make it

even more difficult for the Census Bureau to complete its work. Whitehorne Decl. ¶¶ 28–

30; Thieme Decl. ¶¶ 69, 73–74.

       The harm from such a disruption would reverberate to other States and the public

at large. If the Census Bureau were required to prioritize Alabama’s data, it may well

have to delay delivery of other States’ data until past September 30, 2021. Whitehorne

Decl. ¶¶ 30, 31. Such a delay would disrupt those other States’ redistricting plans—pre-

sumably leading those States to suffer the same kinds of harms Alabama alleges in this

lawsuit. Already, at least one other state has brought a lawsuit like Alabama’s, requesting

that its data be prioritized over those of other states. See Ohio v. Raimondo, No. 3:21–cv–

064, 2021 WL 1118049 (S.D. Ohio Mar. 24, 2021), appeal filed, No. 21–3294 (6th Cir. dock-

eted Mar. 25, 2021). Meanwhile, plaintiffs in California continue to assert that any short-

ening of data-processing operations would be unlawful.            See Nat’l Urban League v.

Raimondo, No. 20–cv–05799, ECF Nos. 465 & 467 (N.D. Cal. Feb. 3, 2021). The more courts

intrude on census operations, the more entities will want to seek judicial intervention on

their behalf, and the longer it will ultimately take to receive the results.
III.   MANDAMUS RELIEF IS UNAVAILABLE.
       In three short paragraphs, Plaintiffs argue that Alabama is entitled to “partial relief

through a writ of mandamus requiring the Secretary to meet the statutory deadline of

March 31 to deliver the tabulations of populations for redistricting to the States.” Mot.

58–59. “Mandamus is an extraordinary remedy which should be utilized only in the

clearest and most compelling of cases.” Cash v. Barnhart, 327 F.3d 1252, 1257 (11th Cir.

2003). This is not that case. Plaintiffs’ bid to invoke the Mandamus Act, 28 U.S.C. § 1361,

should be rejected.

       “Under 28 U.S.C. § 1361, otherwise known as The Mandamus Act, the district

court has original jurisdiction over a mandamus action to compel an officer or employee


                                              75
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 80 of 84




of the United States or any agency thereof to perform a duty owed to the plaintiff.” Cash,

327 F.3d at 1257. “Mandamus relief is appropriate only when: (1) there is no other ade-

quate remedy and (2) the plaintiff has a clear right to the relief requested (in other words,

the defendant must have a clear duty to act).” United States v. Salmona, 810 F.3d 806, 811

(11th Cir. 2016). “Put another way, a writ of mandamus is intended to provide a remedy

for a plaintiff only if he has exhausted all other avenues of relief and only if the defendant

owes him a clear nondiscretionary duty.” Id. And “[a]lthough the issuance of a writ of

mandamus is a legal remedy, it is largely controlled by equitable principles and its issu-

ance is a matter of judicial discretion.” Cash, 327 F.3d at 1257–58; see also, e.g., Lovitky v.

Trump, 949 F.3d 753, 759 (D.C. Cir. 2020) (“Even when the legal requirements for manda-

mus jurisdiction have been satisfied, however, a court may grant relief only when it finds

compelling equitable grounds.”); Mot. 58 (acknowledging that “issuance of the writ”

must be “‘appropriate under the circumstances’”) (quoting Cheney v. United States Dist.

Ct., 542 U.S. 367, 381 (2004)). Alabama is not entitled to mandamus relief for two inde-

pendent reasons.

       For starters, Alabama has not demonstrated a clear, mandatory duty that would

afford it with a clear right to relief because “it is anything but clear that Congress intended

the deadline[] at issue to be mandatory rather than directory.” Friends of Aquifer, Inc. v.

Mineta, 150 F. Supp. 2d 1297, 1300 (N.D. Fla. 2001). Again, mandamus relief presupposes,

inter alia, that “the defendant owes [the plaintiff] a clear nondiscretionary duty.” Salmona,

810 F.3d at 811. And “[f]or there to be a ‘duty owed to the plaintiff’ within the meaning

of section 1361, there must be a mandatory or ministerial obligation. If the alleged duty

is discretionary or directory, the duty is not ‘owed.’” Maczko v. Joyce, 814 F.2d 308, 310

(6th Cir. 1987). To be sure, as Plaintiffs point out, see Mot. 44–45, “the word ‘shall’ usually

connotes a requirement.” Maine Cmty. Health Options v. United States, 140 S. Ct. 1308, 1320

(2020) (emphasis added). But, as the Supreme Court expressly noted, that is not always

the case, and it is not the case here.


                                              76
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 81 of 84




       The Friends of Aquifer case is directly on point. That case concerned the Pipeline

Safety Act, which provided in part that the Secretary of Transportation “‘shall prescribe

standards’” relating to certain hazardous liquid pipeline facilities by various dates cer-

tain. 150 F. Supp. 2d at 1298–99 (quoting Pipeline Safety Act, 49 U.S.C. § 60109). The

Secretary allegedly did not discharge his statutory duties in that regard, and the plaintiff

sought mandamus relief. See id. at 1298. Citing several cases, the court explained that “in

a variety of contexts, courts have concluded that Congress’s use of the word ‘shall’ in

directing the discharge of a specified duty does not require that the statute be construed

as mandatory rather than directory.” Id. at 1300. The court noted that, like § 141(c) here,

the Pipeline Safety Act neither imposed any “penalty or sanction for the Secretary’s fail-

ure to prescribe the requisite standards by the specified dates,” nor did it include any

provision affording jurisdiction to plaintiffs “to compel the Secretary to prescribe certain

standards required under the Act.” Id. at 1299–1300. Finding no “clear mandate from

Congress that it intended the statutory deadlines at issue to be something other than di-

rectory, and absent a showing that Congress intended a clear right in Plaintiff to the relief

sought,” the court declined to “exercise its equitable powers to order the Secretary to

issue standards that are dependent upon technological complexities and developments

that are peculiarly within the agency’s—not th[at] court’s—expertise.” Id. at 1301.

       The same analysis applies here. Plaintiffs have not demonstrated any “clear man-

date from Congress,” id., that it intended the § 141(c) deadline to be mandatory rather

than directory. To the contrary, there are no statutory consequences for missing the dead-

line, and historical practice supports the conclusion that census deadlines are directory

in nature. And, like the Friends of Aquifer court, this Court should decline to “exercise its

equitable powers” to order Defendants to rush the processing of the data Alabama seeks,

which work is similarly “dependent upon technological complexities and developments

that are peculiarly within” the Census Bureau’s expertise. See Friends of Aquifer, 150 F.

Supp. 2d at 1301; see also, e.g., Robertson v. Attorney General of U.S., 957 F. Supp. 1035, 1037


                                              77
  Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 82 of 84




(N.D. Ill. 1997) (finding statutory deadline to be directory and declining to issue manda-

mus relief; “In order to achieve the goals of the statute, the Attorney General and INS

may have to engage in lengthy investigations to determine the validity of a given mar-

riage.”).7

       Moreover, Alabama is not entitled to mandamus relief because, as explained

above, the relief it seeks is impossible to provide. “[T]he writ of mandamus will not issue

to compel the performance of that which cannot be legally accomplished.” Am. Hosp.

Ass’n, 867 F.3d at 167. “[P]ossibility is a necessary and antecedent condition for the writ’s

issuance.” Id. at 169 (collecting sources); see 52 Am. Jur. 2d § 24 (“Mandamus will not

issue if the performance of the requested action is impossible”); 55 C.J.S. Mandamus § 19

(“The writ of mandamus will not lie where performance of the duty is impossible.”).

Simply put, this Court “may not require” the Census Bureau “to render performance that

is impossible.” Am. Hosp. Ass’n, 867 F.3d at 167.

       This action plainly does not constitute the “the clearest and most compelling of

cases” in which to invoke relief under the Mandamus Act. Cash, 327 F.3d at 1257. So

Plaintiffs’ request for a writ of mandamus must be denied.


                                     CONCLUSION

       For the reasons explained above, Plaintiffs’ motion and petition should be denied.


       7       Historical practice demonstrates that Congress considers census deadlines
as directory. From the very first census, deadlines were missed for various reasons, but
Congress either retroactively revised the statute to accommodate the late submission, or
simply ignored that a deadline was missed. See An Act granting further Time for making
Return of the Enumeration of the Inhabitants in the District of South Carolina, 1 Stat. 226
(1791). Congress likewise extended census deadlines throughout the 1800s whenever
they were missed. See An Act to Extend the Time for Completing the Third Census, 2
Stat. 658 (1811); An Act to Amend the Act Entitled “An Act to Provide for Taking the
Fourth Census,” 3 Stat. 643 (1821), An Act to Amend the Act for Taking the Fifth Census,
4 Stat. 439 (1831), An Act to Amend the Act Entitled “An Act to Provide for Taking the
Sixth Census,” 5 Stat. 452 (1841), An Act Supplementary to the Act Entitled “An Act
Providing for the Taking of the Seventh and Subsequent Censuses,” 9 Stat. 445 (1850).

                                             78
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 83 of 84




DATED: April 13, 2021             Respectfully submitted,

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  ALEXANDER K. HAAS
                                  Director, Federal Programs Branch

                                  BRAD P. ROSENBERG
                                  Assistant Director, Federal Programs Branch

                                  /s/ Elliott M. Davis
                                  ZACHARY A. AVALLONE
                                  ELLIOTT M. DAVIS (N.Y. Reg. No. 4596755)
                                  JOHN ROBINSON
                                  Trial Attorneys
                                  Civil Division, Federal Programs Branch
                                  U.S. Department of Justice
                                  1100 L St. NW
                                  Washington, DC 20005
                                  Phone: (202) 514-5336
                                  E-mail: elliott.m.davis@usdoj.gov


                                  Counsel for Defendants




                                   79
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41 Filed 04/13/21 Page 84 of 84




                             CERTIFICATE OF SERVICE

      I hereby certify that on April 13, 2021, I filed with the Court and served on oppos-

ing counsel through the CM/ECF system the foregoing document.



 DATED: April 13, 2021                      /s/ Elliott M. Davis
                                            ELLIOTT M. DAVIS
                                            (N.Y. Reg. No. 4596755)
                                            Trial Attorney
                                            Civil Division, Federal Programs Branch
                                            U.S. Department of Justice
                                            1100 L St. NW
                                            Phone: (202) 514-4336
                                            Fax:     (202) 616-8470
                                            E-mail: elliott.m.davis@usdoj.gov

                                            Counsel for Defendants




                                           80
